Exhibit 10
 
CONFIDENTIAL TREATMENT REQUESTED
 
Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with “[****]”.  An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission
 
AMENDED AND RESTATED PRIVATE LABEL
CREDIT CARD PROGRAM AGREEMENT
 
among
 
World Financial Network National Bank
United Retail Group, Inc.
United Retail Incorporated
 
Dated as of November 22, 2005
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
 
 
 
Page
 
 
 

--------------------------------------------------------------------------------

ARTICLE I
     DEFINITIONS
1
 
 
 
 
 
1.1
Definitions
1
 
 
 
 
ARTICLE II
     THE PROGRAM
10
 
 
 
 
 
2.1
Establishment of the Program; Generally
10
 
 
 
 
 
2.2
Retailer to Honor Credit Card
11
 
 
 
 
 
2.3
Consumer Terms and Policies
11
 
 
 
 
 
2.4
Bank to Extend Credit
12
 
 
 
 
 
2.5
Commencement of Program
12
 
 
 
 
ARTICLE III
     ADMINISTRATION
12
 
 
 
 
 
3.1
Program Documents; Related Materials
12
 
 
 
 
 
3.2
Credit Rejection
13
 
 
 
 
 
3.3
Ownership of Accounts
13
 
 
 
 
 
3.4
Account Enhancement Services and Value-Added Programs
13
 
 
 
 
 
3.5
Cardholder List and Other Cardholder Information
13
 
 
 
 
 
3.6
Publicity
14
 
 
 
 
 
3.7
Promotions
14
 
 
 
 
ARTICLE IV
     OPERATING RESPONSIBILITIES OF THE PARTIES
14
 
 
 
 
 
4.1
Bank’s Responsibilities
14
 
 
 
 
 
4.2
Retailer’s Responsibilities
16
 
 
 
 
 
4.3
In-Store Payments
17
 
 
 
 
 
4.4
Statement Messages and Inserts
18
 
 
 
 
 
4.5
Scoring and Credit Management
18
 
 
 
 
 
4.6
Operation of the Program
18
 
 
 
 
 
4.7
Reports
19
 
 
 
 
 
4.8
Equipment; Systems
19
 
 
 
 
 
4.9
Collections
19
 
 
 
 
 
4.10
Costs of the Program
21
 
 
 
 
 
4.11
Approval Rates
21
 
 
 
 
ARTICLE V
     SETTLEMENT PROCEDURES
21
 
 
 
 
 
5.1
Daily Settlement For Transaction Record(s)
21
 
 
 
 
 
5.2
Pass-Through Expenses
22
 
 
 
 
 
5.3
Taxes
22

 
i
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
 
 
 
 
Page
 
 
 

--------------------------------------------------------------------------------

 
5.4
Settlement Reports
22
 
 
 
 
ARTICLE VI
     PROGRAM ECONOMICS
22
 
 
 
 
 
6.1
Payments by Bank to Retailer
22
 
 
 
 
 
6.2
Postage
22
 
 
 
 
 
6.3
Reconciliation of Disputes
22
 
 
 
 
 
6.4
Sales Tax Recapture
23
 
 
 
 
ARTICLE VII
     CHARGEBACK
24
 
 
 
 
 
7.1
Bank’s Right to Chargeback
24
 
 
 
 
 
7.2
Exercise of Chargeback
24
 
 
 
 
ARTICLE VIII
     REPRESENTATIONS AND WARRANTIES OF RETAILER
24
 
 
 
 
 
8.1
Representations and Warranties of Retailer
24
 
 
 
 
ARTICLE IX
     COVENANTS OF RETAILER
25
 
 
 
 
 
9.1
Cooperation
25
 
 
 
 
 
9.2
Exchange Policy
25
 
 
 
 
 
9.3
Treatment of Cardholders
26
 
 
 
 
 
9.4
Financial Reporting
26
 
 
 
 
 
9.5
Compliance with Law
26
 
 
 
 
 
9.6
Communications
26
 
 
 
 
 
9.7
Audit and Access
26
 
 
 
 
 
9.8
Use of Credit Cards
27
 
 
 
 
 
9.9
Application Processing
27
 
 
 
 
ARTICLE X
     REPRESENTATIONS AND WARRANTIES OF BANK
27
 
 
 
 
 
10.1
Representations and Warranties of Bank
27
 
 
 
 
ARTICLE XI
     COVENANTS OF BANK
28
 
 
 
 
 
11.1
Compliance with Law
28
 
 
 
 
 
11.2
Audit and Access
29
 
 
 
 
 
11.3
Financial Information
29
 
 
 
 
 
11.4
Operating Procedures
29
 
 
 
 
 
11.5
Cooperation
29
 
 
 
 
 
11.6
Communications Concerning Litigations
29
 
 
 
 
ARTICLE XII
     OTHER AGREEMENTS
30
 
 
 
 
 
12.1
Retailer Acquisitions
30

 
ii
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
 
 
 
 
Page
 
 
 

--------------------------------------------------------------------------------

 
12.2
Exclusivity
30
 
 
 
 
 
12.3
Grant of Security Interest; UCC Matters
30
 
 
 
 
 
12.4
Use of Retailer Marks
31
 
 
 
 
 
12.5
Power of Attorney
32
 
 
 
 
 
12.6
Force Majeure
32
 
 
 
 
 
12.7
Confidentiality and Security Control
32
 
 
 
 
ARTICLE XIII
     TERM AND TERMINATION
35
 
 
 
 
 
13.1
Term of Agreement
35
 
 
 
 
 
13.2
Bank Termination Events
35
 
 
 
 
 
13.3
Bank’s Rights Following a Bank Termination Event
36
 
 
 
 
 
13.4
Retailer Termination Events
36
 
 
 
 
 
13.5
Retailer’s Rights Following a Retailer Termination Event
37
 
 
 
 
 
13.6
Additional Obligations of Bank Upon Termination
38
 
 
 
 
 
13.7
Purchase Following Termination
38
 
 
 
 
 
13.8
Failure of Retailer to Purchase Accounts Following Termination
40
 
 
 
 
 
13.9
Alternative to Termination
40
 
 
 
 
 
13.10
Collateral Account
41
 
 
 
 
 
13.11
Letter of Credit
41
 
 
 
 
ARTICLE XIV
     INDEMNIFICATION
41
 
 
 
 
 
14.1
Indemnification by Retailer
41
 
 
 
 
 
14.2
Indemnification by Bank
42
 
 
 
 
 
14.3
Effect of Knowledge or Materiality
42
 
 
 
 
 
14.4
Notice
43
 
 
 
 
ARTICLE XV
     MISCELLANEOUS
43
 
 
 
 
 
15.1
Assignability
43
 
 
 
 
 
15.2
Amendment
43
 
 
 
 
 
15.3
Non-Waiver
43
 
 
 
 
 
15.4
Severability
43
 
 
 
 
 
15.5
Governing Law
43
 
 
 
 
 
15.6
Captions
43
 
 
 
 
 
15.7
Further Assurances
43
 
 
 
 
 
15.8
Entire Agreement
44

 
iii
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
 
 
 
 
Page
 
 
 

--------------------------------------------------------------------------------

 
15.9
Notices
44
 
 
 
 
 
15.10
Binding Effect
44
 
 
 
 
 
15.11
Independent Contractor
45
 
 
 
 
 
15.12
Press Releases
45
 
 
 
 
 
15.13
Jurisdiction
45
 
 
 
 
 
15.14
Counterparts
45
 
 
 
 
 
15.15
Agreement Executed by Facsimile
45
 
 
 
 
 
15.16
Waiver of Jury Trial
45
 
 
 
 
 
15.17
Survival
45

 
iv
 

--------------------------------------------------------------------------------


 
AMENDED AND RESTATED PRIVATE LABEL
CREDIT CARD PROGRAM AGREEMENT
 
                    This Amended and Restated Private Label Credit Card Program
Agreement is made as of November 22, 2005, to be effective as of January 29,
2006 (the “Effective Date”) by and among World Financial Network National Bank
(“Bank”), United Retail Group, Inc. (“URGI”) and United Retail Incorporated (the
latter two entities being collectively referred to herein as “Retailer”).
Capitalized terms used herein have the meanings given to them in Article I
(Definitions) hereof.
 
W I T N E S S E T H:
 
                    WHEREAS, Bank and Retailer are parties to that certain
Private Label Credit Card Program Agreement dated as of January 27, 1998 (as it
has been amended, modified and/or supplemented prior to the date hereof, the
“Prior Agreement”);
 
                    WHEREAS, Retailer is engaged in the business of selling
women’s clothing and other merchandise at retail; and
 
                    WHEREAS, Bank is engaged in the business of establishing
private label consumer credit card programs for retailers and providing credit
to consumers under credit card accounts established in connection therewith; and
 
                    WHEREAS, Bank and Retailer desire to amend and restate the
Prior Agreement as stated herein as of the Effective Date.
 
                    NOW, THEREFORE, in consideration of the terms, conditions
and mutual covenants contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Bank and Retailer hereby agree as follows:
 
ARTICLE I
DEFINITIONS
 
          1.1     Definitions. As used in this Agreement, the following
capitalized terms shall have the following meanings:
 
                    “Account” means and includes the following: (i) any open-end
revolving Credit Card Agreement, between a Cardholder and Bank under the
Program, pursuant to which such Cardholder may finance Purchases on credit,
including all Existing Accounts; (ii) all Receivables, contract rights, general
intangibles, chattel paper, and instruments related to, comprising, securing or
evidencing the obligation, or the receivables therefrom; and (iii) any and all
other rights, remedies, benefits, interests and titles, both legal and
equitable, to which Bank may now or at any time hereafter be entitled in respect
of the foregoing.
 
1
 

--------------------------------------------------------------------------------


 
                    “Account Documentation” means, with respect to an Account,
Credit Cards, Credit Card Applications, and Credit Card Agreements.
 
                    “Account Enhancement Services” shall have the meaning
assigned to such term in Schedule 3.4 hereto.
 
                    “Affiliate” means, with respect to any Person, each Person
that controls, is controlled by, or is under common control with, such Person.
For the purpose of this definition, “control” of a Person shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise.
 
                    “Agreement” means this Amended and Restated Private Label
Credit Card Program Agreement, including all annexes, exhibits and schedules,
and including all amendments, modifications and supplements made from time to
time.
 
                    “Applicant” means an individual who applies for an Account
under the Program.
 
                    “Approval Rate” means the percentage of Credit Card
Applications submitted at in-store point of sale locations that are approved by
Bank.
 
                    “Automated Telephone Application Procedures” means a
procedure designed to open Accounts at the point of sale or order entry,
whereby, in either case, an application for credit is processed without a paper
application being completed by an Applicant, such information instead being
keyed into a telephone.
 
                    “Bank” shall have the meaning assigned to such term in the
introductory paragraph hereto.
 
                    “Bank Privacy Policy” shall be the Bank’s written privacy
policy utilized with respect to all of its client portfolios, as such policy may
be amended or modified  in writing for all Bank clients by Bank’s executive
management from time to time. The Bank Privacy Policy as of the date hereof is
attached hereto as Exhibit B hereto.
 
                    “Bankruptcy Code” means Title 11 of the United States Code,
as amended, or any other applicable state or federal bankruptcy, insolvency,
moratorium or other similar Laws.
 
                    “Batch Prescreen Application Procedures” means the
procedures relating to an offer of credit by Bank to certain customers
prequalified by Bank in a batch, made typically within a catalog environment.
 
                    “Baseline Mix” shall have the meaning assigned to such term
in Exhibit 4.11 hereto.
 
                    “Billing Cycle” means Bank’s practice of posting Consumer
Charges, Cardholder payments and credits to Accounts on a monthly basis.
 
2
 

--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED
 
Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with “[****]”.  An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission
 
                    “Business Day” means any day, except Saturday, Sunday, or a
day on which banks are required or permitted to be closed in Ohio.
 
                    “Cardholder” means any natural Person who has entered into a
Credit Card Agreement with Bank or who is or may become obligated under or with
respect to an Account.
 
                    “Cardholder List” shall mean any identification (in 
magnetic tape or other format) of all Cardholders including, without limitation,
the name, address, email address and telephone number of any such Person and the
date on which and Store trade name in which she last made a Purchase, as well as
any other identification or information contained in Exhibit 3.5 hereto. The
foregoing notwithstanding, the parties acknowledge and agree that the Cardholder
List shall not contain identifications or other information with respect to
Existing Accounts unless such identifications or information were received by
Bank from Citibank or are accepted by Bank thereafter.
 
                    “Charge Slip” means a sales receipt, register receipt tape
or other invoice or documentation, whether in hard copy or electronic draft
capture form, in each case evidencing a Purchase.
 
                    “Citibank” means Citibank (South Dakota), N.A. and its
successors and assigns.
 
                    “Collateral Account” shall have the meaning assigned to such
term in Section 13.10(a) (Collateral Account).
 
                    “Collateral Amount” shall have the meaning assigned to such
term in Section 13.9 (Alternative to Termination).
 
                    “Collection Policies and Procedures” shall have the meaning
assigned to such term in Section 4.9(a) (Collections).
 
                    “Consumer Charges” means late fees, finance charges and
return payment fees as set forth in Exhibit 2.3 with such changes therein and
additions thereto as may be proposed, reviewed and approved in accordance with
Section 2.3(a) (Consumer Terms and Policies).
 
                    “Consumer Personal Information” shall mean that non-public
personally identifiable information regarding Applicants, customers, and
Cardholders, including but not limited to Account information that is subject to
protection from publication under applicable Law.
 
                    “Cost of Funds” means, for any period, the following: (a)
for up to the first [****] tranche of Receivables, the cost of financing such
Receivables for the three (3) month period commencing February 1, 1999 and for
each three (3) month period thereafter will be based on one-year treasuries plus
[****] basis points to be reset every three (3) months, with one (1) year
treasuries not to be more than [****] per annum and not to be less than [****]
for the purpose of this calculation, and (b) for the balance of the Receivables,
the cost of financing such
 
3
 

--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED
 
Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with “[****]”.  An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission
 
Receivables for that period, based on the following: the average annualized cost
of borrowings of the Master Trust(s) for that period (weighted at [****] of the
cost of financing) and the average annualized cost of Bank’s borrowings for that
period (weighted at [****] of the cost of financing).
 
                    “Credit Card” means the plastic card owned by Bank under the
Program exclusively for use with the Program, which card evidences a
Cardholder’s right to make Purchases.
 
                    “Credit Card Agreement” means the open-end revolving credit
agreement between Bank and each Cardholder pursuant to which such Cardholder may
make Purchases, on credit provided by Bank, together with any modifications or
amendments which may be made to such agreement.
 
                    “Credit Card Application” means Bank’s credit application
which must be submitted to Bank by Applicants who wish to become Cardholders for
review and approval or disapproval by Bank. For the avoidance of doubt, such
applications shall include applications and/or responses in connection with
Batch Prescreen Application Procedures, Quick Credit Application Procedures,
On-Line Prescreen Application Procedures, Automated Telephone Application
Procedures, Instant Credit Application Procedures and Web-Based Application
Procedures.
 
                    “Credit Collateral Specifications” means, as of the date
hereof, the specifications attached as Exhibit C hereto.
 
                    “Credit Documentation” means, with respect to an Account,
any and all documentation relating to the Account, including, without
limitation, Credit Cards, Credit Card Applications, Credit Card Agreements,
Transaction Record(s), Charge Slips, Credit Slips, checks and stubs, credit
bureau reports, adverse action information, change of terms notices and
correspondence.
 
                    “Credit Sales Day” means any day, whether or not a Business
Day, on which Goods and/or Services are sold by Retailer.
 
                    “Credit Slip” means a sales credit receipt or other
documentation, whether in hard copy or electronic draft capture form, evidencing
a return or exchange of Goods or a credit on an Account as an adjustment for
Services rendered or not rendered to a Cardholder by (i) Retailer or (ii) a
Person authorized by Retailer and approved by Bank (such approval not to be
unreasonably withheld).
 
                    “Daily Payment” shall have the meaning assigned to such term
in Exhibit 6.1 (Daily Payment).
 
                    “Damages” shall have the meaning assigned to such term in
Section 14.1 (Indemnification by Retailer).
 
4
 

--------------------------------------------------------------------------------


 
                    “Direct Marketing Program” means the sale of Goods and/or
Services outside of Stores, including sales through direct mail, Internet, and
bill stuffers. “Effective Date” shall have the meaning assigned to such term in
the introductory paragraph hereto.
 
                    “Event of Bankruptcy” means, with respect to any Person, the
occurrence of any of the following events:  (a) a decree or order, by a
Governmental Authority having jurisdiction, is entered with respect to such
Person and is not vacated, discharged, stayed or bonded within 60 days after the
date of entry thereof, (i) for relief in respect of such Person pursuant to the
Bankruptcy Code, (ii) appointing a custodian, receiver, liquidator, assignee,
trustee, or sequestrator (or similar official) of such Person or of any
substantial part of its properties, or (iii) ordering the winding-up or
liquidation of the affairs of such Person, or (b) a person or entity other than
such Person files a petition seeking the institution of any proceedings
specified in clauses (a)(i), (ii) or (iii) in respect of such Person, and such
petition shall not be discharged or dismissed within 60 days after the date of
filing thereof, or (c) such Person (i) files a petition seeking relief pursuant
to the Bankruptcy Code, (ii) consents to the institution of proceedings pursuant
thereto or to the filing of any such petition or to the appointment of or taking
possession by a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) of such Person or of any substantial part of
its properties, or the winding up or liquidation of its affairs or (iii) takes
corporate action in furtherance of any such action.
 
                    “Existing Accounts” means those private label credit card
accounts bearing the names or trademarks, tradenames or logos of Retailer owned
by Citibank, which have been conveyed to Bank by Citibank.
 
                    “Extended Term” has the meaning assigned to such term in
Section 13.1(a) (Term of Agreement).
 
                    “Final Liquidation Date” shall mean the date on which Bank
no longer owns any Accounts that have balances outstanding which have not been
written off under the Write-Off Policy.
 
                    “Fiscal Month” means each four (4) or five (5) week period
designated as such in the calendar published by the National Retail Federation
for retailers on a Fiscal Year-reporting basis; provided that the Fiscal Month
in which the Effective Date occurs shall be deemed to begin on the Effective
Date.
 
                    “Fiscal Quarter” means each three (3) Fiscal Month period
set forth in the calendar published by the National Retail Federation for
retailers on a Fiscal Year-reporting basis; provided that the Fiscal Quarter in
which the Effective Date occurs shall be deemed to begin on the Effective Date.
 
                    “Fiscal Year” means the fiscal year set forth in the
calendar published by the National Retail Federation setting forth the fiscal
year for retailers on a 52/53 week fiscal year ending on the Saturday closest to
January 31; provided that the first Fiscal Year under this Agreement shall be
the period beginning on the Effective Date and ending on the Saturday closest to
January 31, 2007.
 
5
 

--------------------------------------------------------------------------------


 
                    “Force Majeure Event” shall have the meaning assigned to
such term in Section 12.6 (Force Majeure).
 
                     “Goodwill Adjustments” means credits to Accounts that are
neither payments, returns or other in-store adjustments, write-offs nor
chargebacks.
 
                    “Goods and/or Services” means all merchandise and services
which may be purchased by Cardholders from Retailer or a Person authorized by
Retailer and approved by Bank (such approval not to be unreasonably withheld) or
pursuant to Value-Added Programs or through Direct Marketing Programs.
 
                    “Governmental Authority” means any government, any state, or
any other political subdivision thereof, and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, in each case whether federal, state or local.
 
                    “Indebtedness” means liability for borrowed money.
 
                    “Initial Term” has the meaning assigned to such term in
Section 13.1(a) (Term of Agreement).
 
                    “Instant Credit Application Procedures” means procedures
designed to open Accounts at the point of sale or order entry whereby an
application for credit is communicated to Bank either verbally at the point of
sale or systemically during the catalog order entry process.
 
                    “Law” means all laws, codes, statutes, ordinances, rules,
regulations, decrees and orders of any Governmental Authority.
 
                    “Lien” means any mortgage, pledge, assignment, claim, lien
(statutory or other), right of first refusal, charge or encumbrance,
imperfection of title or other matters affecting title, and any rights of third
parties whatsoever, including, without limitation, any liens or encumbrances
(whether choate or inchoate) arising in respect of taxes.
 
                    “Master Trust” means any trust to which Bank sells any
Receivables (including Receivables from Existing Accounts) set up for purpose of
securitization pursuant to a Master Trust Agreement.
 
                    “Measurement Notice” shall have the meaning assigned to such
term in Section 4.1(b) (Bank’s Responsibilities).
 
                    “Month-End Accounts Receivable” means, for any calendar
month, the amount of the month-end Receivables for that calendar month.
 
                    “Monthly Net Revenue” shall have the meaning assigned to
such term in Section 13.8(b) (Failure of Retailer to Purchase Accounts Following
Termination).
 
                    “Monthly Net Revenue Requirement” shall have the meaning
assigned to such term in Section 13.8(b) (Failure of Retailer to Purchase
Accounts Following Termination).
 
6
 

--------------------------------------------------------------------------------


 
                    “Monthly Program Costs” means, for any calendar month, (a)
the Cost of Funds for such calendar month, plus (b) the Write-Off Amount for
such calendar month, plus (c) all consumer charges written off by Bank in
accordance with the Write-Off Policy for such calendar month.
 
                    “Monthly Program Revenues” means, for any calendar month,
Consumer Charges billed by the Bank with respect to such calendar month
(including any real-time adjustments made by Bank during that month), excluding
revenues in respect of Value-Added Programs.
 
                    “Net Revolving Non-Promotional Credit Sales” means, for any
Credit Sales Day, the Net Transaction Volume for such Credit Sales Day as
reflected in the Transaction Records for such Credit Sales Day, excluding the
amount of Purchases reflected in said Transaction Records that were made
pursuant to promotions under which finance charges or payments are deferred or
waived.
 
                    “Net Transaction Volume” means, with respect to any period,
an amount equal to the aggregate amount of Purchases (including all applicable
shipping, handling and taxes) on Accounts for such period (as reflected in
Transaction Records) less the aggregate amount of Credit Slips for such period
(as reflected in Transaction Records).
 
                    “New Approval Rate Percentage” shall have the meaning
assigned to such term in Exhibit 4.11.
 
                    “Non-Compliance Notice” shall have the meaning assigned to
such term in Section 4.1(b) (Bank’s Responsibilities).
 
                    “Non-Permitted Credit Program” means any consumer credit,
debit or charge program which may be utilized for the purchase of Goods and
Services, other than a program which the Retailer is permitted to accept,
utilize, market or promote pursuant to Section 12.1 (Retailer Acquisitions).
 
                    “On-Line Prescreen Application Procedures” means a procedure
where a pre-screened offer of credit is made to Retailer’s customers meeting
Bank’s credit criteria in a real-time pre-approved process according to the
Operating Procedures. The process utilizes traditional order entry data elements
to build customer records. The customer records are pre-screened by a credit
bureau using Bank’s established criteria to determine if an offer of credit is
appropriate. Customer records passing the Bank’s pre-screening credit criteria
are returned to the point of entry where the pre-approved offer to open an
Account is made. Records not passing the credit criteria are not returned and no
offer is made.
 
                    “Operating Procedures” means the instructions and procedures
to be followed by the parties in connection with the Program, as such
instructions and procedures may be provided by Bank to Retailer from time to
time in accordance herewith.
 
                    “Other Clients’ Policies and Procedures” shall have the
meaning assigned to such term in Section 4.9 (Collections).
 
7
 

--------------------------------------------------------------------------------


 
                    “Other Credit Terms and Criteria” shall have the meaning
assigned to such term in Section 2.3(b) (Consumer Terms and Policies).
 
                    “Pass Through Expenses” means those expenses incurred by
Bank in servicing the Accounts which are listed on Exhibit 5.2 hereto.
 
                    “Pay by Phone” means a service provided by Bank from time to
time whereby Cardholders, for a fee paid to Bank and agreed to by Retailer, may
make payments to Bank on Accounts using a pay by phone product offered by Bank.
 
                    “Permitted Change” means a change required to be made by Law
or demand of any Governmental Authority, but only to the extent such change is
required or demanded of all Persons regulated by the Government Authority that
regulates Bank.
 
                    “Person” means any individual, sole proprietorship,
partnership, joint venture, trust, unincorporated organization, association,
corporation, institution, public benefit corporation, entity or Governmental
Authority.
 
                    “Pooling and Servicing Agreement” means a Pooling and
Servicing Agreement entered into in connection with a Master Trust by Bank and a
trustee, including each supplement thereunder, as the same may be amended,
supplemented or otherwise modified from time to time.
 
                    “Principal Balance” means Receivables less billed Consumer
Charges, including delinquent Consumer Charges.
 
                    “Prior Agreement” shall have the meaning assigned in the
recitals hereto.
 
                    “Program” means the credit card program established pursuant
to this Agreement and made available to qualified customers of Retailer to make
Purchases.
 
                    “Program Assets” shall have the meaning assigned to such
term in Section 13.7(a) (Purchase Following Termination).
 
                    “Purchase(s)” means purchase(s), for personal, family or
household purposes, by a Cardholder of any Goods and/or Services on an Account,
whether such purchase occurs in a Store, by mail order, through a catalogue, by
telephone order, by computer or other direct access method or by any other
medium or method through which a purchase can be effected.
 
                    “Put Notice” shall have the meaning assigned to such term in
Section 13.7(b) (Purchases Following Termination).
 
                    “Quick Credit Application Procedures” means an in-store
application procedure designed to open Accounts as expeditiously as possible at
point of sale, whereby an application for an Account is processed electronically
at the point of sale.
 
                    “Receivable” means any and all amounts owed from time to
time with respect to the Purchases on an Account including, without limitation,
any unpaid balances, Consumer Charges (including finance charges, deferred
finance charges, fees and other charges), and
 
8
 

--------------------------------------------------------------------------------


 
charges for sales tax, regardless of whether such Receivable consists of an
“account,” “chattel paper,” an “instrument” or a “general intangible” under and
as defined in Article or Division 9 of the UCC applicable to such Receivable,
and all proceeds of any of the foregoing.
 
                    “Retailer” shall have the meaning assigned to such term in
the introductory paragraph hereto.
 
                    “Retailer Marks” means the various tradenames, trademarks,
servicemarks and logos of Retailer set forth on Exhibit A hereto.
 
                    “Service Level Standards” shall have the meaning assigned to
such term in Section 4.1(b) (Bank Responsibilities).
 
                    “Servicer” shall have the meaning assigned to such term in
Section 4.3(b) (In-Store Payments).
 
                    “Solvent” means, when used with respect to any Person on a
particular date, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that shall be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person is able to realize upon its assets
and pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (d) such Person
does not intend to, and does not believe that it shall, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged.
 
                    “Store Account” shall  have the meaning assigned to such
term in Section 4.3(b) (In-Store Payments).
 
                    “Store Payment Notice” shall have the meaning assigned to
such term in Section 4.3(b) (In-Store Payments).
 
                    “Stores” means any and all stores or other retail channels,
including internet and catalogue operations, which are operated, conduct
business or make sales under a Retailer Mark.
 
                    “Termination Notice” shall have the meaning assigned to such
term in the fourth recital hereto.
 
                    “Transaction Record(s)” shall mean, with respect to each
Purchase of Goods or Services by a Cardholder from Retailer and/or through
Stores, each credit or return applicable to a Purchase of Goods or Services, and
each payment received by Retailer and Stores from a Cardholder on Bank’s behalf:
(a) the Credit Slip or Charge Slip corresponding to the Purchase, credit or
return; or (b) a computer readable tape/cartridge or electronic transmission
containing the following information: the Account number of the Cardholder, the
Store number at which the Purchase, credit or return was made, the total of (i)
the Purchase price of Goods or Services
 
9
 

--------------------------------------------------------------------------------


 
purchased or amount of the credit, as applicable, plus (ii) the date of the
transaction, an identification of the Goods or Services purchased, credited or
returned and the authorization code, if any, obtained by Retailer or  Store
prior to completing the transaction; or (c) at Retailer’s option, an electronic
record whereby Retailer or a Store electronically transmits the information
described in subsection (b) hereof to a network provider (selected by Retailer
at its expense), which in turn transmits such information to Bank by a computer
tape/cartridge or electronic tape or transmission.
 
                    “UCC” means the Uniform Commercial Code (or analogous
personal property security Law) of the jurisdiction with respect to which such
term is used as in effect from time to time.
 
                    “Unsafe and Unsound Banking Practice” means an unsafe and
unsound banking practice as defined in banking laws and regulations applicable
to federally chartered credit card banks located in the State of Ohio.
 
                    “URGI” shall have the meaning assigned to such term in the
introductory paragraph hereto.
 
                    “Value-Added Program” shall have the meaning assigned to
such term in Exhibit 3.4 (Value-Added Programs).
 
                    “Web-Based Application Procedures” means web-based
procedures that allow Applicants to apply for Accounts by submitting information
online.
 
                    “Write-Off Amount” shall mean, for any period, an amount
equal to (a) the Principal Balances written off by Bank in accordance with the
Write-Off Policy in such period, less (b) the gross amount (without deduction
for attorneys’ fees, collection agency fees or other collection fees) of cash
recoveries in respect of written-off Receivables (including Receivables from
Existing Accounts written off prior to and after the Conversion Date) received
in respect of such period (including in connection with any sale by Bank of such
written-off receivables).
 
                    “Write-Off Policy” shall mean the policy by which Bank
writes off, as of the last day of every Billing Cycle, Accounts: (i) that are
180 days contractually past due during that Billing Cycle, (ii) as to which Bank
has received official notice that the Cardholders obligated in respect thereof
have filed petitions for relief under the Bankruptcy Code at least fifteen (15)
days prior to the last day of that Billing Cycle, (iii) as to which the
Cardholders are deceased, and/or (iv) which contain fraudulent charges, as such
write-off policy may be modified in accordance with Section 4.9(c)
(Collections).
 
ARTICLE II
THE PROGRAM
 
          2.1     Establishment of the Program; Generally.
 
                    (a)     Pursuant to the terms and conditions of this
Agreement, Retailer and Bank hereby agree to continue and participate in the
Program for the purpose of making open-end credit available (up to such credit
limits as from time to time may be established and/or modified in accordance
herewith) to qualified customers of Retailer for Purchases.
 
10
 

--------------------------------------------------------------------------------


 
                    (b)     With respect to each Applicant under the Program who
qualifies for credit under Bank’s credit standards as established under this
Agreement, Bank shall open an Account, issue to such qualified Applicant a
Credit Card, activate such Applicant’s Credit Card in accordance with the
Operating Procedures and grant credit to such Applicant for Purchases. The terms
and conditions upon which a Cardholder may use the Credit Card and upon which
Bank may extend credit to a Cardholder shall be governed by the Credit Card
Agreement between the Cardholder and Bank.
 
                    (c)     Bank shall make available to Retailer and
Applicants, and Retailer at its option may utilize, Quick Credit Application
Procedures, Batch Prescreen Application Procedures and On-Line Prescreen
Application Procedures, Web-Based Application Procedures, Automated Telephone
Application Procedures, Instant Credit Application Procedures, such other
application procedures that Bank makes available to its other customers from
time to time (except for any custom procedures which Bank may make available to
a single client on special terms) or any combination thereof.
 
                    (d)     Bank shall make available to Retailer and its
customers Internet Charge Slip processing and Cardholder Account customer
service. If Retailer determines to utilize such procedures and services,
Retailer shall be responsible for integrating and maintaining on its website at
its sole expense a link to the Bank’s Internet website. Retailer will use
reasonable efforts to integrate and maintain the link, and to ensure access to
the Bank’s Internet website and reduce technical errors, and that its software
providing the link will function, and continue to function, in a sound technical
manner. Retailer shall monitor in its discretion the link to ensure it is
functioning properly. In the event Bank changes or otherwise modifies the
website address for Bank’s Internet site, Retailer will either update or modify
the link as directed by Bank and at Bank’s expense. Retailer agrees that, in
connection with the link, it will use Bank’s name, or any logo, statements or
any other information that is related to Bank only as approved in advance and in
writing by Bank.
 
          2.2     Retailer to Honor Credit Card. Retailer shall participate in
the Program and honor any valid Credit Cards for Purchases. Only the cash
selling price of Goods and Services (which shall include all applicable
shipping, handling and taxes) shall be charged to Accounts. Retailer shall
permit customers with Accounts to charge Goods and Services to their Accounts,
subject to and in accordance with the Operating Procedures.
 
          2.3     Consumer Terms and Policies. (a)  The initial Consumer Charges
applicable to Accounts are set forth in Exhibit 2.3 hereto. Except as provided
in subsection (c) below, Bank shall consult with Retailer concerning whether and
when to impose other charges under Credit Card Agreements and the amount of such
additional charges. Any such additional charges must be mutually agreed upon by
the parties. Except as provided in subsection (c) below, Bank shall consult with
Retailer concerning any future changes to any Consumer Charges (including
Consumer Charges specified on Exhibit 2.3 hereto), which changes must be
mutually agreed upon by the parties, provided, however, that Bank in its
reasonable discretion on an individual Cardholder basis, may reduce and/or waive
any such Consumer Charges in the ordinary course of providing customer service
in respect of, and collecting, Accounts.
 
11
 

--------------------------------------------------------------------------------


 
                    (b)     Bank shall set the credit standards used in
connection with the issuance of Credit Cards, the range of credit limits to be
made available to individuals, the standards for increasing credit limits, the
standards for termination or suspension of credit privileges, the terms for
soliciting preapproved customers, the grace periods applicable to Accounts, the
amount of minimum payments on Accounts and the other terms and conditions (other
than Consumer Charges) under which credit is extended to Cardholders
(collectively referred to herein as the “Other Credit Terms and Criteria”), all
of which Other Credit Terms and Criteria must be mutually agreed upon by the
parties. Except as provided in subsection (c) below, any changes made by Bank to
Other Credit Terms and Criteria also shall be reviewed and may be approved or
disapproved by Retailer in its reasonable discretion.
 
                    (c)     Notwithstanding any other provision of this
subsection to the contrary, (i) each party, without the other’s approval, may
take any actions at any time that it in good faith determines are required by
law or demand of any Governmental Authority and (ii) Bank may take any actions
that it in good faith determines are required to prevent the operation of the
Program from becoming an Unsafe and Unsound Banking Practice and shall give such
notice to Retailer as is reasonable under the circumstances. The determinations
made by the parties in accordance with the preceding sentence shall take into
account, if pertinent, the overall economics of the Program. Any changes so made
by any party shall be made in a manner designed to ameliorate any negative
impact on the other party or Cardholders.
 
          2.4     Bank to Extend Credit. Subject to (i) the terms of this
Agreement, (ii) the credit limits applicable to each Account and (iii) the terms
and conditions in the Credit Card Agreement, Bank shall extend credit to
Cardholders in amounts set forth as the total for any Purchases reflected in
Transaction Records received and accepted by Bank.
 
          2.5     Commencement of Program. The Program, as operated under this
Agreement, shall commence on the Effective Date.
 
ARTICLE III
ADMINISTRATION
 
          3.1     Program Documents; Related Materials. (a) Bank and Retailer
shall cooperate and assist each other in the preparation of all documents to be
used in connection with the Program. Bank shall, following consultation with
Retailer, provide Retailer or Cardholders, as applicable, with Credit Cards,
credit card mailers and such other documents as are necessary for the operation
of the Program, as well as forms of Credit Card Applications and Credit Card
Agreements, all of which documents shall contain the Consumer Charges and Other
Credit Terms and Criteria established pursuant to Section 2.3 (Consumer Terms
and Policies).
 
                    (b)      All Credit Card Applications, Credit Card
Agreements and Credit Cards shall clearly disclose that credit is being extended
to Cardholders by Bank except as otherwise agreed by Bank. No Account
Documentation given to Applicants or Cardholders shall be utilized unless Bank
and Retailer have expressly approved the form and content of such documents in
writing; provided, however, that if changes to Account Documentation are
required by Law, then Bank shall not be required to obtain Retailer’s approval
for any such change.
 
12
 

--------------------------------------------------------------------------------


 
                    (c)      The foregoing subsections notwithstanding, Bank
acknowledges and agrees that: (i) all Program documents and related materials
needed to operate the Program (except in-store signage, temporary cards and
applications) shall be provided by Bank at Bank’s expense and be in a form and
of a quality substantially similar to that being used by Retailer immediately
prior to the date hereof, and (ii) Bank, at Bank’s expense, shall accept
electronic applications in the form currently used by Retailer and provide the
dial-in networks to receive such forms.
 
          3.2     Credit Rejection. The rejection for credit of any individual
Applicant under the Program in accordance with the terms hereof shall not give
rise to any claim, liability, demand, offset, defense, counterclaim or other
right or action by Retailer against Bank and Retailer hereby waives and releases
any such claim that it may have against Bank, provided, however, that (a) Bank
shall indemnify Retailer in accordance with Section 14.2(vi) (Indemnification by
Bank), and (b) the parties shall have the respective rights and obligations in
respect of Approval Rates set forth in Section 4.11 hereof.
 
          3.3     Ownership of Accounts. Bank shall be the sole and exclusive
owner of all Accounts, Receivables and Account Documentation and shall be
entitled to receive all payments made by Cardholders on Accounts, and Retailer
acknowledges and agrees that it has no right, title or interest in any of the
foregoing and no right to any payments made by Cardholders on Accounts or any
proceeds in respect of the Accounts.
 
          3.4     Account Enhancement Services and Value-Added Programs. The
parties and/or their designees shall provide Account Enhancement Services and
Value-Added Programs as stated in Exhibit 3.4 hereto.
 
          3.5     Cardholder List and Other Cardholder Information. (a) 
Retailer acknowledges and agrees that Bank is the sole and exclusive owner of
the Cardholder List. Bank hereby grants to Retailer for the term of this
Agreement an exclusive and royalty-free license to use (or sublicense or assign
the right to use) the Cardholder List for all purposes, including for
advertisements, solicitations or other marketing efforts, regardless of the
manner or media through which the marketing effort is made, and regardless of
whether the product or service has previously been marketed by Retailer, except
that Retailer shall not sublicense or assign the right to use the Cardholder
List to a third Person for that Person’s own use, it being understood that
Retailer may sublicense or assign the right to use the Cardholder List to third
Persons where the purpose is to make sales where the Credit Card is one form of
tendering payment. Retailer’s use of the Cardholder List shall be in accordance
with any legal restrictions identified by Bank and with applicable Law and this
Agreement. The foregoing notwithstanding, Bank shall have the exclusive right
(even as to Retailer) to use the Cardholder List (or any other lists including
information relating to Cardholders or Applicants for Accounts obtained in
connection herewith) to operate the Program in accordance with this Agreement
(which operation shall include, without limitation, the offering of Account
Enhancement Services to Cardholders in accordance with Exhibit 3.4 hereto). Bank
shall not use the Cardholder List (or any other lists including information
relating to Cardholders or Applicants for Accounts obtained in connection
herewith) except in connection with the Program (including Account Enhancement
Services) and in accordance with applicable Law and this Agreement. For the
avoidance of doubt, the parties acknowledge that Bank’s use of the Cardholder
List (or any other lists including information relating to Cardholders or
Applicants for Accounts obtained in connection herewith) in
 
13
 

--------------------------------------------------------------------------------


 
accordance with this Agreement in connection with Bank’s internal risk
management procedures (e.g., antifraud mechanisms) shall be deemed a use in
connection with the Program. Each parties’ use rights in respect of the
Cardholder List shall include a right to sublicense for permitted purposes
hereunder.
 
                    (b)     Bank shall maintain, update and provide Retailer
with a Cardholder List in the form of Exhibit 3.5 hereto monthly at no charge to
Retailer and, if requested by Retailer, Bank also shall update and provide
Retailer with such Cardholder List more frequently than monthly, at costs to be
agreed upon by the parties.
 
          3.6     Publicity. Any press releases, advertisements, publicity or
other materials which promote the Program shall not be publicly distributed or
disseminated without the prior written consent of Retailer and Bank; provided,
however, that (i) neither party shall be required to obtain the other’s consent
for any portion of a document containing disclosures or other information which
in such person’s judgment is required by or appropriate to comply with, any
applicable Law; and (ii) Retailer shall not be required to obtain Bank’s consent
for any materials that do not contain or reference credit terms, the Program or
the Bank.
 
          3.7     Promotions. Retailer shall use its reasonable efforts to
promote the use of Credit Cards and to acquire new Cardholders through, for
example, making available to new Cardholders “instant credit,” “quick credit,”
pre-approved solicitations and applications and the use of promotional material
displayed in stores and special offers to Cardholders.
 
ARTICLE IV
OPERATING RESPONSIBILITIES OF THE PARTIES
 
          4.1     Bank’s Responsibilities. (a)  Bank, itself or through its
Affiliates, shall operate all credit operations and facilities with respect to
the Accounts. Bank’s responsibilities shall include, without limitation,
providing the following services during the term of this Agreement:
 
 
          (i)       Account approval (including scoring methodology) and set-up
(including approval and set-up in respect of electronic quick- credit
applications and quick-credit referral applications);
 
 
 
          (ii)      purchase authorizations (including pursuant to downtime
procedures or floor limits reasonably acceptable to Retailer);
 
 
 
          (iii)     Pay by Phone services;
 
 
 
          (iv)     customer service;
 
 
 
          (v)      systems services;
 
 
 
          (vi)     billing statement processing and mailing;
 
 
 
          (vii)    credit card embossing and mailing;

 
14
 

--------------------------------------------------------------------------------


 
 
          (viii)   payment processing;
 
 
 
          (ix)     ensuring legal compliance of Account Documentation and other
Program documents;
 
 
 
          (x)      maintaining disaster recovery plan sufficient to protect the
interests of Retailer;
 
 
 
          (xi)     providing a real time open-to-buy functionality (i.e.,
providing availability of credit based upon In-Store Payments immediately after
receipt of notice of such In-Store Payments);
 
 
 
          (xii)    risk management (including credit limit management,
collection strategy and collection management);
 
 
 
          (xiii)   conducting periodic Cardholder satisfaction surveys and using
commercially reasonable efforts to respond to the results of such surveys;
 
 
 
          (xiv)   referring Cardholder inquiries to the providers of the
Value-Added Program subject to inquiry (or to such other Person as Retailer may
designate), provided, however, that Bank shall do no more than make such
referrals;
 
 
 
          (xv)    approving credit marketing materials submitted by Retailer in
respect of the Program within five (5) days after receipt thereof;
 
 
 
          (xvi)   replying in writing to the authors of presidential complaints
and providing Retailer with a copy of each such reply; and
 
 
 
          (xvii)  making Goodwill Adjustments as appropriate, which shall
include waiving Late Fees at least once each year per Cardholder at such
Cardholder’s request.

 
In the event that Bank operates the Program through its Affiliate(s), Bank shall
be and remain responsible for the conduct of such Affiliate(s) hereunder.
 
                    (b)     Bank shall perform its services hereunder in
accordance with the service standards set forth on Exhibit 4.1(b)(1) (the
“Service Level Standards”). Not later than ten (10) Business Days after each
calendar month, Bank shall advise Retailer in writing of the extent to which it
has complied with the Service Standards during the preceding full calendar month
(a “Measurement Notice”). If any Measurement Notice indicates that Bank failed
to meet or exceed the Service Level Standard for any Service identified on
Exhibit 4.1(b)(1), Retailer shall be entitled to notify Bank in writing within
ten (10) Business Days thereafter whether, if such failure is not corrected in
accordance with this subsection, it shall seek a Servicing Defect Fee (as
indicated on Exhibit 4.1(b)(2)) for such non-compliance (the “Non-Compliance
Notice”). If (i) Retailer sends a Non-Compliance Notice in respect of any
Service Level Standard(s) for any calendar month, and (ii) Bank again fails to
meet the indicated Service Level Standard(s) in any of the next nine (9)
calendar months after the calendar month in which the Non-Compliance Notice was
delivered, Bank shall pay to Retailer, for each calendar month during which such
a failure occurs during the next nine (9) calendar month period, a Servicing
Defect Fee calculated in accordance with Exhibit 4.1(b)(2).
 
15
 

--------------------------------------------------------------------------------


 
                    (c)     Bank may, from time to time, provide special
services relating to the Program, including, without limitation, consulting
services, gift certificate calls and fulfillment, rebate fulfillment,
telemarketing, and special processing or accounting reports required in
connection with promotional activities. Bank agrees that if it offers any such
special services to other retailers, it shall offer such services to Retailer.
Bank shall be entitled to a fee from Retailer for any such additional services
as agreed to by Bank and Retailer on a program-by-program basis, which fee shall
be reasonably comparable to those charges for substantially similar services in
the open market.
 
                    (d)     Bank shall designate a manager to serve as Bank’s
coordinator of the Program with Retailer. Such manager shall be knowledgeable
about this Agreement, the Program and Bank’s practices in connection herewith,
as well as Bank’s private label programs generally, and shall serve as a liaison
to Retailer with regard to the day-to-day operation of the Program.
 
          4.2     Retailer’s Responsibilities. (a)  Retailer shall perform the
following in-store activities:
 
 
          (i)       permitting Cardholders to purchase Goods and Services on
Accounts, in accordance with the Operating Procedures;
 
 
 
          (ii)      promoting and accepting Credit Card Applications, and
communicating credit information therefrom about prospective Cardholders to
Bank;
 
 
 
          (iii)     providing Cardholders with appropriate instructions in
respect of notifying Bank of Cardholders’ changes in billing addresses;
 
 
 
          (iv)     obtaining electronic credit authorizations from Bank unless
the network is down (in which event Retailer shall follow floor limits or other
downtime authorization procedures);
 
 
 
          (v)      assisting Cardholders in communication with Bank;
 
 
 
          (vi)     displaying promotional material related to Accounts;
 
 
 
          (vii)    obtaining proper identification from all Cardholders (1) in
connection with all Purchases where Credit Cards are not presented or (2) when
requested to do so by Bank in its reasonable discretion in individual instances
as part of the authorization process;
 
 
 
          (viii)   obtaining the Cardholder’s account number where a Cardholder
does not have her Credit Card in her possession;
 
 
 
          (ix)     providing Bank with copies of presidential complaints related
to the Program, Cardholders or Accounts; and

 
16
 

--------------------------------------------------------------------------------


 
 
          (x)      subject to Section 4.3 (In-Store Payments), accepting
In-Store Payments, if applicable, and forwarding to Bank complete information
regarding all such In-Store Payments.

 
                    (b)     Retailer shall retain a legible copy of each Charge
Slip for six (6) months following the date of each Purchase and shall provide
such copy to Bank within fifteen (15) days of Bank’s request therefor. Retailer
shall arrange for Bank to have access to all electronically captured data and
information related to the Program, including, without limitation, all
electronically captured sales data and Cardholder signatures.
 
                    (c)     Retailer shall designate a manager to serve as
Retailer’s coordinator of the Program with Bank. Such manager shall be
knowledgeable about this Agreement, the Program and Retailer’s practices in
connection herewith and shall serve as a liaison to Bank with regard to the
day-to-day operations of the Program. Bank shall provide adequate workspace for
such manager at the Bank during such times that such manager visits the Bank.
 
          4.3     In-Store Payments. (a)  Retailer may accept cash payments from
Cardholders for amounts due on Accounts (“In-Store Payments”).
 
                    (b)     Notwithstanding the provisions of Section 4.3(a)
(In-Store Payments), if any Event of Bankruptcy has occurred with respect to
Retailer (and so long as the same has not been dismissed), Retailer shall
promptly comply with any written instruction (a “Store Payment Notice”) received
by Retailer from Bank or any successor to Bank as “Servicer” under the Pooling
and Servicing Agreement (Bank or any such successor being the “Servicer”) to
take either of the following actions (as specified in such instruction):
 
 
          (i)     cease accepting In-Store Payments and thereafter inform
Cardholders who wish to make In-Store Payments that payment should instead be
sent to Servicer; or
 
 
 
          (ii)      (A) deposit an amount equal to all In-Store Payments
received by each Store, not later than the Business Day following receipt, into
a segregated trust account (the “Store Account”) established by Retailer for
this purpose and, pending such deposit, to hold all In-Store Payments in trust
for Bank and its assigns, (B) use commercially reasonable efforts not to permit
any amounts or items not constituting In-Store Payments to be deposited in the
Store Account and (C) cause all available funds in each Store Account to be
transferred on a daily basis to an account designated in the Store Payment
Notice;

 
provided that Retailer need not take the actions specified in clause (i) or
clause (ii) if Retailer or any of its Affiliates provides the Servicer or the
Trustee under (and as defined in) the Pooling and Servicing Agreement with a
letter of credit, surety bond or other similar instrument covering collection
risk with respect to In-Store Payments.
 
                    (c)     Within one (1) day after receiving any payment for
an Account, Retailer shall notify Bank of such payment by electronic data
transmission (including payment date, amount, and account number) and Bank shall
deduct such amount from any amounts due Retailer hereunder unless such amount
shall be deposited in the Store Account in accordance with Section 4.3(b)(ii)
above.
 
17
 

--------------------------------------------------------------------------------


 
          4.4     Statement Messages and Inserts. Subject to the right of Bank
to include in Cardholder periodic billing statement mailings any legal notices
necessary to send to Cardholders, Retailer shall have the sole right to have
materials advertising its Goods and Services and any Value-Added Programs in
such mailings. Such materials shall conform to size requirements contained in
the Credit Collateral Specifications. Retailer shall use reasonable efforts to
(i) notify Bank at least fifteen (15) days before the proposed billing cycle of
any such statement insert, and (ii) provide Bank with a draft copy of any such
advertising material at the time it notifies Bank of such mailing for Bank and,
with respect to any references to Bank, the Credit Card or the Accounts, provide
Bank with the opportunity to review and approve or disapprove such draft copy in
its reasonable discretion. Retailer shall provide Bank with the materials to be
included in the mailing not less than two (2) Business Days prior to the initial
insertion date. Retailer shall also have the right, without charge, to have
messages printed on billing statements, provided that Retailer meets the Credit
Collateral Specifications.
 
          4.5     Scoring and Credit Management. Bank shall consult with
Retailer concerning the scoring and credit limit management policies and
procedures existing on the date hereof and any changes to the scoring and credit
limit management policies and procedures. In the event that the scoring and
credit limit management policies and procedures used in connection with the
Program are less favorable to Retailer than the scoring and credit limit
management policies and procedures used in connection with any of Bank’s other
retail client programs in similar industries, Bank shall so advise Retailer
promptly and, if Retailer so requests, shall revise the scoring and credit limit
management policies and procedures of the Program to reflect the favorable
elements of the other retail client policies and procedures. In addition, upon
Retailer’s request, Bank shall review with Retailer the performance of the
Accounts and Receivables and shall provide Retailer on a monthly basis with such
reports as shall be mutually agreed upon regarding the ongoing performance of
the Accounts and Receivables. Notwithstanding any other provision of this
subsection to the contrary, (i) each party, without the other’s approval, may
take any actions at any time that it in good faith determines are required by
Law or demand of any Governmental Authority and (ii) Bank may take any actions
that it in good faith determines are required to prevent the operation of the
Program from becoming an Unsafe and Unsound Banking Practice and shall give such
notice as is reasonable under the circumstances. The determinations made by the
parties in accordance with the preceding sentence shall take into account, if
pertinent, the overall economics of the Program. Any changes so made by any
party shall be made in a manner designed to ameliorate any negative impact on
the other party or Cardholders. All of the parties’ rights and obligations under
this Section 4.5 expressly are subject to Bank’s obligations under Sections 4.11
and 13.6 hereof.
 
          4.6     Operation of the Program. (a)  During the term of this
Agreement, Bank shall operate, maintain and promote the Program for all Stores
and Direct Marketing Programs in a professional manner in accordance with the
Operating Procedures and Credit Collateral Specifications existing on the date
hereof. Bank shall consult with Retailer concerning any changes to the Operating
Procedures or Credit Collateral Specifications, which changes shall be mutually
agreed upon by the parties. The parties shall cooperate in the operation of the
Program and in developing and implementing procedures necessary for the
operation of the Program. Bank shall have the right to make changes to the
Operating Procedures and Credit Collateral
 
18
 

--------------------------------------------------------------------------------


 
Specifications subject to Retailer’s consent not to be unreasonably withheld as
necessary as a result of Bank’s use of third party vendors. Notwithstanding any
other provision of this subsection to the contrary, (i) each party, without the
other’s approval, may take any actions at any time that it in good faith
determines are required by Law or demand of any Governmental Authority and (ii)
Bank may take any actions that it in good faith determines are required to
prevent the operation of the Program from becoming an Unsafe and Unsound Banking
Practice and shall give such notice as is reasonable under the circumstances.
The determinations made by the parties in accordance with the preceding sentence
shall take into account, if pertinent, the overall economics of the Program. Any
changes so made by any party shall be made in a manner designed to ameliorate
any negative impact on the other party or Cardholders. All of the parties’
rights and obligations under this Section 4.6 expressly are subject to Bank’s
obligations under Sections 4.11 and 13.6 hereof.
 
                    (b)     Bank shall operate the Program as separate programs
for each separate group of Stores of Retailer to the following extent. To the
extent that the name, trademark or tradename used by United Retail Incorporated
or one or more of its groups of Stores appears on the credit cards, billing and
dunning statements, customer correspondence, applications, etc., Bank shall
divide the Cardholders into not more than eight groups and use for each group
the name or mark specified by Retailer for such group, but unless otherwise
agreed Bank shall administer the Program uniformly for all groups. All Accounts
(for all groups) will be billed in no more than three consecutive Billing Cycles
within the same calendar week each month.
 
          4.7     Reports. Bank shall provide Retailer with the reports
specified on Exhibit 4.7 hereto in the frequency specified on Exhibit 4.7, and
with such other reports as Retailer reasonably may request from time to time. If
such other reports are not readily available, Retailer shall pay Bank for
customization in accordance with Exhibit 5.2.
 
          4.8     Equipment; Systems. (a)  Retailer shall maintain at its own
expense the point of sale and authorization terminals, credit card imprinters
and other items of equipment as used by it prior to the date hereof to receive
authorizations, transmit Charge Slip and Credit Slip information, process Credit
Card Applications and perform its obligations under this Agreement.
 
                    (b)     Bank shall maintain at its own expense the equipment
and computer systems needed to perform its obligations hereunder in accordance
with the standards set forth herein.
 
                    (c)     The computer programs and telecommunications
protocols to facilitate communications between Bank and Retailer shall be
mutually agreed upon from time to time subject to reasonable prior notice of any
change in such programs, equipment or protocols.
 
          4.9     Collections. (a)  Except as may be provided in subsection (c)
below, Bank shall consult with Retailer concerning any changes to the collection
policies and procedures existing on the Effective Date. In addition, Bank shall
have the obligations specified in subsection (b) below. All of the parties’
rights and obligations under this Section 4.9 expressly are subject to Section
13.6 hereof.
 
19
 

--------------------------------------------------------------------------------


 
                    (b)     If, during the period(s) specified in Section 13.6
hereof, the collection policies and procedures used in connection with the
Program (including timing of collection calls, collector experience levels and
collection technology but excluding the average number of delinquent accounts
assigned to a collector) are less favorable to Retailer than the comparable
collection policies and procedures used in connection with Bank’s other retail
clients in similar industries (“Other Clients’ Policies and Procedures”), Bank
shall advise Retailer and promptly thereafter improve the collection policies
and procedures used in connection with the Program (excluding the average number
of delinquent accounts assigned to a collector) to a level and quality at least
equal to the Other Clients’ Policies and Procedures without any additional cost
to Retailer.
 
20
 

--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED
 
Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with “[****]”.  An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission
 
                    (c)     Notwithstanding any other provision of this
subsection to the contrary, (i) each party, without the other’s approval, may
take any actions at any time that it in good faith determines are required by
Law or demand of any Governmental Authority and (ii) Bank may take any actions
that it in good faith determines are required to prevent the operation of the
Program from becoming an Unsafe and Unsound Banking Practice, and shall give
such notice as is reasonable under the circumstances. The determinations made by
the parties in accordance with the preceding sentence shall take into account,
if pertinent, the overall economics of the Program. Any changes so made by any
party shall be made in a manner designed to ameliorate any negative impact on
the other party or Cardholders.
 
          4.10   Costs of the Program. Except to the extent of Pass Through
Expenses and other fees expressly provided for herein, Bank shall bear all costs
associated with the administration of the Program.
 
          4.11   Approval Rates. Bank obligations with respect to Approval Rates
are set forth in Exhibit 4.11.
 
ARTICLE V
SETTLEMENT PROCEDURES
 
          5.1     Daily Settlement For Transaction Record(s). (a)  Retailer
shall electronically transmit all Transaction Records to Bank in a format
mutually agreed upon by the parties. Upon receipt, Bank shall promptly verify
and process such Transaction Records, and in the time frames specified herein,
Bank shall remit to Retailer an amount equal to (a) the Net Transaction Volume
indicated by such Transaction Record(s) for the Credit Sales Day(s) for which
such remittance is made, plus (b) the Daily Payment for such Credit Sales
Day(s), less (c) any In-Store Payments received on such Credit Sales Day(s) and
not deposited in a Store Account. In the event Bank discovers any discrepancies
in the amount of Transaction Records submitted by Retailer or paid by Bank to
Retailer, Bank shall notify Retailer in detail of the discrepancy, and credit or
debit Retailer, as the case may be, in a subsequent daily settlement. Bank shall
transfer funds via federal wire transfer to an account designated in writing by
Retailer to Bank. If Transaction Record(s) is received by Bank’s processing
center before [****] on a Business Day, Bank shall pay the amount owed to
Retailer by [****]. In the event that the Transaction Record(s) is received
[****] on a Business Day, then Bank shall pay the amount owed to Retailer no
later than [****].
 
                    (b)     Notwithstanding the foregoing, if any Event of
Bankruptcy has occurred with respect to Retailer (and so long as the same has
not been dismissed), Credit Slips payable by Retailer to Bank as part of the Net
Transaction Volume shall no longer be netted against Purchases on Accounts, but
instead Retailer shall transfer the amount of such Credit Slips to Bank by wire
transfer of immediately available funds (or, if the aggregate amount to be
transferred pursuant to this Section is less than [****], by check sent to Bank
by overnight delivery service), not later than the second Business Day following
the date on which the events giving rise to such credits occur (and amounts
payable by Bank for Purchases on Accounts shall be made without deduction for
Credit Slips). If Retailer does not pay to Bank the amount of all
 
21
 

--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED
 
Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with “[****]”.  An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission
 
Credit Slips as required by the immediately preceding sentence, Bank shall have
the right to set off all such amounts against daily settlements or other amounts
to be paid to Retailer.
 
          5.2     Pass-Through Expenses. Bank shall invoice Retailer monthly for
the Pass-Through Expenses payable by Retailer pursuant to this Agreement.
Retailer shall pay Bank within fifteen (15) Business Days of receipt of each
such invoice.
 
          5.3     Taxes. Retailer shall be responsible for, and shall either pay
or reimburse Bank for, any and all federal, state and local taxes or assessments
of any kind levied on or with respect to the Program, except for any franchise
or income taxes of Bank, its parent or other affiliates, or those assessed on
the net worth of Bank or its parent or other Affiliates.
 
          5.4     Settlement Reports. Bank shall provide a daily settlement
report to Retailer documenting each day’s settlement under Section 5.1 (Daily
Settlement for Transaction Record(s)) hereof. Bank shall provide a monthly
report to Retailer, prior to or with each invoice under Section 5.2
(Pass-Through Expenses) hereof containing detailed documentation of all fees and
expenses.
 
ARTICLE VI
PROGRAM ECONOMICS
 
          6.1     Payments by Bank to Retailer. Bank shall pay to Retailer the
amounts set forth in Exhibit 6.1.
 
          6.2     Postage. Postage costs for Credit Card statements that exceed
one ounce shall be a direct Pass Through Expense to Retailer. However, Bank
promptly shall notify Retailer of each instance in which inserts provided to
Bank in accordance with Section 4.4 (Statement Messages and Inserts), when taken
together with a one-page statement, envelope and remittance envelope, will
exceed one ounce. Unless, within eight (8) hours after receipt of such notice,
Retailer advises Bank to exclude any insert(s) from its mailings, the additional
postage cost shall be passed through as a Pass Through Expense in accordance
herewith. Any additional out-of-pocket expenses incurred by Bank in postage to
mail billing statements and other correspondence due to any increase(s) in
excess of [****], in the cost of postage from the United States Postal Service
after the Effective Date also shall be borne by Retailer. Adjustments shall be
made for any subsequent decreases in such expenses.
 
          6.3     Reconciliation of Disputes. (a)  Each party agrees to
cooperate fully with the other parties in furnishing any information or
performing any action reasonably requested of such party to enable the
requesting party to perform its obligations under this Agreement and to comply
with applicable Laws and regulations.
 
22
 

--------------------------------------------------------------------------------


 
                    (b)     The parties agree that it is their desire to use
their best efforts to resolve amicably any and all disputes or disagreements
that may arise between them with respect to the interpretation or application of
any provision of this Agreement or with respect to the performance by each party
of its obligations under this Agreement, in order to avoid an early termination
of this Agreement and in order to avoid litigation between the parties. Toward
that end, the parties agree that in the event any dispute or disagreement arises
that cannot be resolved at the operating level by the employees of each party
having direct responsibility for the performance or operating function in
question, each of the parties shall promptly appoint a senior officer to confer
for the purpose of endeavoring to resolve such dispute or negotiate an
adjustment to such provision. Any disputes that, if not resolved, may lead to an
allegation by one party that it has a right to terminate this Agreement early,
shall be referred to the Chief Financial Officer of Retailer and the Chief
Financial Officer of Bank, who shall confer and diligently attempt to find
reasonable methods of correcting the condition giving rise to the anticipated
early termination event. No legal proceedings for the resolution of any such
dispute shall be commenced or notice of termination of this Agreement shall be
served until such officers have so conferred, and unless and until a party
concludes, in good faith, that amicable resolution through continued negotiation
of the matter at issue does not appear likely and such party provides written
notice of same to the other parties.
 
                    (c)     All disputes about financial computations under this
Agreement which cannot be resolved in accordance with the terms of subsection
6.3(b) above shall be resolved by an arbitrator in New York, New York (but, at
the parties’ request, the arbitrator shall travel to the relevant books and
records), in accordance with the rules of the American Arbitration Association
then obtaining, unless the parties mutually agree in writing to the contrary.
Such arbitrator shall be an active or retired partner of a major accounting
firm. The award rendered by the arbitrator shall be final and judgment may be
entered upon it in accordance with the applicable law in any court having
jurisdiction thereof. Retailer and Bank and their respective accountants shall
make readily available to the arbitrator all relevant books, records, work
papers and personnel reasonably requested by the arbitrator. The resolution of
all disputes about financial computations by the arbitrator shall be final and
binding on Retailer and Bank upon written notice thereof to each such party. The
fees and expenses of the arbitrator shall be borne by the party found
accountable by the arbitrator.
 
          6.4     Sales Tax Recapture. The parties agree that it is Retailer’s
obligation to collect from retail buyers sales tax and to pay those taxes over
to Governmental Authorities, including payment of sales tax on the sale of Goods
and/or Services charged to Accounts. Accordingly, Retailer is entitled to any
credits for sales tax from Governmental Authorities arising from bad debt.
 
23
 

--------------------------------------------------------------------------------


 
ARTICLE VII
CHARGEBACK
 
           7.1    Bank’s Right to Chargeback. Bank shall have the right, at its
option, to chargeback to Retailer the amount of any Charge Slip or Credit Slip
in accordance with the chargeback procedures set forth in the Operating
Procedures if with respect thereto:
 
                    (a)     a Cardholder asserts any claim or defense against
Bank as a result of any act or omission of Retailer, any other Person authorized
to accept Credit Cards or any Person providing Value-Added Programs or Direct
Marketing Programs (but excluding Account Enhancement Services) allegedly in
violation of any applicable law, statute, ordinance, rule or regulation;
 
                    (b)     a Cardholder disputes the amount or existence of the
transaction covered by such Charge Slip or refuses to pay alleging
dissatisfaction with Goods and Services (other than Account Enhancement
Services) received, a breach of any warranty or representation by Retailer, any
other Person authorized to accept Credit Cards or any Person providing
Value-Added Programs or Direct Marketing Programs (but excluding Account
Enhancement Services) in connection with the transaction, or an offset or
counterclaim against Bank based on an act or omission of Retailer, any other
Person authorized to accept Credit Cards or any Person providing Value-Added
Programs or Direct Marketing Programs (but excluding Account Enhancement
Services); and
 
                    (c)     Retailer fails to promptly retrieve and deliver to
Bank within fifteen (15) days after a request by Bank, a hard copy of such
Charge Slip (unless such Charge Slip arose in connection with a mail order sale,
in which event, no hard copy need be provided by Retailer).
 
          7.2     Exercise of Chargeback. Bank shall provide to Retailer a
reasonably detailed explanation of the basis of chargebacks from time to time
during each month. Retailer shall pay Bank in respect of charged back amounts
monthly. Upon receipt of such amount, Bank shall assign, without recourse, all
right to payment for such Charge Slip or portion thereof to Retailer.
 
ARTICLE VIII
REPRESENTATIONS AND WARRANTIES OF RETAILER
 
          8.1     Representations and Warranties of Retailer. To induce Bank to
establish and administer this Program, Retailer makes the following
representations and warranties to Bank, each of which shall survive the
execution and delivery of this Agreement, and each of which shall be deemed to
be restated and remade on each day on which any Account is opened or Transaction
Record(s) is submitted to Bank:
 
                    (a)     Existence. Each of Retailer (i) is a corporation
duly organized, validly existing, and in good standing under the Laws of the
State of its incorporation; (ii) is duly qualified and in good standing under
the Laws of each jurisdiction where its ownership or lease of property or the
conduct of its business require such qualification except where failure to so
qualify or the lapse of such qualification has not or is not expected to have a
material adverse effect on its ability to perform its obligations hereunder;
(iii) has the requisite power and authority and the legal right to own and
operate its properties, to lease the properties it operates
 
24
 

--------------------------------------------------------------------------------


 
under lease, and to conduct its business as now conducted and hereafter
contemplated to be conducted; (iv) has all necessary licenses, permits,
consents, or approvals from or by, and has made all necessary notices to all
governmental authorities having jurisdiction, the absence of which would have a
material adverse effect on its operation; and (v) is in compliance with its
organizational documents in all material respects.
 
                    (b)     Power, Authorization; Enforceable Obligation. The
execution, delivery, and performance of this Agreement and all instruments and
documents to be delivered by each of Retailer hereunder:  (i) is within its
corporate power; (ii) has been duly authorized by all necessary or proper
corporate action; (iii) does not and shall not contravene any provisions of its
organizational documents; (iv) shall not violate any Law or regulation or any
order or decree of any court or governmental instrumentality; (v) shall not
conflict with or result in the breach of, or constitute a default under, any
indenture, mortgage, deed of trust, lease, agreement, or other instrument to
which it is a party or by which it or any of its assets or property are bound;
and (vi) does not require any filing or registration with or the consent or
approval of any governmental authority or any other person which has not been
made or obtained previously. This Agreement has been duly executed and delivered
by each of Retailer, and constitutes a legal, valid, and binding obligation of
each of Retailer, enforceable against Retailer in accordance with its terms
(except as such enforceability may be limited by equitable principles of general
application and subject to applicable bankruptcy and other laws affecting the
rights of creditors generally).
 
                    (c)     Litigation. As of the date of this Agreement, there
is no claim, litigation, proceeding, arbitration, investigation or material
controversy pending before any court, tribunal, governmental body or
governmental agency to which either of Retailer is a party and by which it is
bound, which is likely to have a material adverse effect on the ability of that
Retailer to consummate the transactions contemplated hereby, and, to the best of
each Retailer’s knowledge and information, no such claim, litigation,
proceeding, arbitration, investigation or controversy has been threatened or is
contemplated and to the best of its knowledge no facts exist which would provide
a basis for any such claim, litigation, proceeding, arbitration, investigation
or controversy.
 
                    (d)     Executive Office and Name. The legal name and
address of the chief executive office and principal place of business of each of
Retailer is and shall continue to be set forth on Exhibit 8.1(d) hereto (as
modified from time to time by notice from Retailer to Bank).
 
                    (e)     Solvency. Retailer is Solvent.
 
ARTICLE IX
COVENANTS OF RETAILER
 
                    Retailer covenants to do the following during the term of
this Agreement:
 
          9.1     Cooperation. Retailer shall respond to, and cooperate with,
Bank promptly in connection with the resolution of disputes with Cardholders.
 
          9.2     Exchange Policy. Retailer shall maintain a policy for the
exchange and return of Goods and adjustments for Services rendered or not
rendered that is in accordance with all applicable Laws and, to the extent the
adjustment took place at a Store with the Cardholder
 
25
 

--------------------------------------------------------------------------------


 
present, shall promptly deliver a Credit Slip to the Cardholder and include
credit for such return or adjustment in the Transaction Record(s) in accordance
with the Operating Procedures in the event the return/exchange has been
authorized in accordance with Retailer’s policies.
 
          9.3     Treatment of Cardholders. Retailer shall not seek or obtain
any special agreement or condition from, nor discriminate in any way against,
Cardholders with respect to the terms of any transaction.
 
          9.4     Financial Reporting. (a)  So long as Retailer is subject to
the reporting requirements of Section 13 or Section 15(d) of the Securities
Exchange Act of 1934, as amended (i) as soon as reasonably available and in any
event within ninety (90) days after the close of each Fiscal Year, Retailer
shall submit to Bank an audited annual report of Retailer’s annual earnings,
including its audited consolidated balance sheets, income statements and
statement of cash flows and changes in financial position and (ii) promptly
after the filing thereof, Retailer shall submit to Bank copies of all proxy
statements, and all reports on Forms 10-K, 10-Q and 8-K filed with the
Securities and Exchange Commission by Retailer.
 
                    (b)     If Retailer is not subject to the reporting
requirements of Section 13 or Section 15(d) of the Securities Exchange Act of
1934, as amended (i) as soon as reasonably available and in any event within
ninety (90) days after the close of each Fiscal Year, Retailer shall submit to
Bank an audited annual report of Retailer’s annual earnings, including its
audited consolidated balance sheets, income statements and statement of cash
flows and changes in financial position together with the opinion of its
independent accountants, and (ii) as soon as reasonably available and in any
event within 45 days after the close of each Fiscal Quarter, Retailer shall
submit to Bank an unaudited quarterly report of Retailer’s earnings, including
its consolidated balance sheets, income statements and statement of cash flows
and changes in financial position, accompanied by the certification on behalf of
Retailer by Retailer’s chief financial officer that such financial statements
were prepared in accordance with generally accepted accounting principles
applied on a consistent basis and present fairly the consolidated financial
position of URGI as of the end of such Fiscal Quarter and the results of its
operations.
 
          9.5     Compliance with Law. Each of Retailer shall comply in all
material respects with all Laws applicable to it, its business and its
properties (it being understood that this covenant in no event imposes on either
Retailer liability for any elements of the Program for which Bank is responsible
hereunder).
 
          9.6     Communications. Promptly after receipt, each of Retailer shall
deliver to Bank copies of any communications relating to an Account from a
Cardholder or any Governmental Authority.
 
          9.7     Audit and Access. Retailer shall permit Bank, during normal
business hours and upon reasonable notice, to visit the offices of Retailer from
time to time, and shall permit Bank from time to time to discuss the Program
with Retailer and its officers and employees and to examine the books and
records of Retailer relating to the Program at its offices or have the same
examined by Bank’s attorneys and/or accountants. In connection therewith,
Retailer agrees, subject to applicable privacy and other laws, to make all
documents and data regarding the Program available to Bank, and in connection
therewith to permit Bank to make copies of all such documents and data. Retailer
also shall permit Bank, during normal business hours and
 
26
 

--------------------------------------------------------------------------------


 
upon reasonable notice, to visit Retailer’s Stores to ensure compliance with the
Operating Procedures, which visits shall be conducted in a manner to minimize
interference with the Stores’ normal business operations.
 
          9.8     Use of Credit Cards. Retailer shall not permit Cardholders to
effect Purchases of goods or services not otherwise sold by Retailer in its
Stores or through Direct Marketing Programs or Value-Added Programs.
 
          9.9      Application Processing. Retailer shall accept and transmit
Credit Card Applications only at Stores or, to the extent Bank agrees, in
connection with Direct Marketing Programs and Retailer shall not otherwise
authorize any Person to accept or transmit Credit Card Applications.
 
ARTICLE X
REPRESENTATIONS AND WARRANTIES OF BANK
 
          10.1     Representations and Warranties of Bank. Bank makes the
following representations and warranties to Retailer, each of which shall
survive the execution and delivery of this Agreement, and each of which shall be
deemed to be restated and remade on each day on which any Account is opened or
Transaction Record(s) is submitted to Bank:
 
                    (a)     Corporate Existence. Bank (i) is, and at all times
during the term of this Agreement shall remain, a national banking association
duly organized, validly existing, and in good standing under the laws of the
United States; (ii) has the requisite power and authority and the legal right to
own, pledge, mortgage, and operate its properties, to lease the properties it
operates under lease, and to conduct its business as now conducted and hereafter
contemplated to be conducted; and (iii) is in compliance with its articles of
association and bylaws.
 
                    (b)     Power, Authorization; Enforceable Obligations. The
execution, delivery, and performance of this Agreement and all instruments and
documents to be delivered by Bank hereunder:  (i) are within Bank’s corporate
power; (ii) have been duly authorized by all necessary or proper corporate
action; (iii) do not and shall not contravene any provision of Bank’s articles
of association or bylaws; (iv) shall not violate any Law or regulation or an
order or decree of any court or governmental instrumentality to which Bank is
subject; (v) shall not conflict with or result in the breach of, or constitute a
default under, any indenture, mortgage, deed of trust, lease agreement, or other
instrument to which Bank is a party or by which Bank or any of its property is
bound; and (vi) do not require any filing or registration by Bank with or the
consent or approval of any Governmental Authority or any other Person which has
not been made or obtained previously. This Agreement, and the consummation by
Bank of the transactions contemplated herein, have been duly authorized and duly
executed and delivered by Bank, and constitute the legal, valid, and binding
obligation of Bank, enforceable against Bank in accordance with their terms
(except as such enforceability may be limited by equitable principles of general
application and subject to applicable bankruptcy and other laws affecting the
rights of creditors generally).
 
                    (c)     Litigation. As of the date of this Agreement, there
is no claim, litigation, proceeding, arbitration, investigation or material
controversy pending before any court, tribunal, governmental body or
governmental agency to which Bank is a party and by which it is bound,
 
27

--------------------------------------------------------------------------------


 
which is likely to have a material adverse effect on the ability of Bank to
consummate the transactions contemplated hereby, and, to the best of Bank’s
knowledge and information, no such claim, litigation, proceeding, arbitration,
investigation or controversy has been threatened or is contemplated and to the
best of Bank’s knowledge no facts exist which would provide a basis for any such
claim, litigation, proceeding, arbitration, investigation or controversy.
 
                    (d)     Solvency. Bank is Solvent.
 
                    (e)     Bank as Creditor; Compliance with Law. Bank is the
owner and creditor in respect of Accounts and Receivables and will export
Consumer Charges in accordance with all applicable Laws, including all
applicable banking and consumer credit laws and regulations. The terms,
conditions and structure of the Program and Accounts comply with all such
applicable laws and regulations (it being understood that this representation in
no event imposes on Bank liability for any elements of the Program for which
Retailer is responsible hereunder).
 
ARTICLE XI
COVENANTS OF BANK
 
                      Bank covenants to do the following during the term of this
Agreement:
 
          11.1     Compliance with Law. The Program and all (i) actions taken by
Bank, (ii) agreements with Cardholders, forms, letters, notices, statements or
other materials used by Bank in connection with the performance of its duties
and obligations in connection with the Accounts and Receivables, (iii) actions
taken by Bank in connection with each sale of Goods and Services resulting in an
Account or Receivable, and (iv) Account Documentation and other Program
documents, to the extent such documentation has been prepared by or at the
direction of Bank, in each case taken as a whole, shall materially comply with
all applicable Laws, including, without limitation, the federal Consumer Credit
Protection Act and Regulation Z under Title I thereof and federal and state
banking and rate exportation laws. Bank shall comply in all material respects
with all Laws with respect to Bank, its business, the Program and its
properties.
 
28

--------------------------------------------------------------------------------


 
          11.2     Audit and Access. Bank shall permit Retailer, during normal
business hours and upon reasonable notice, to visit the offices of Bank from
time to time, and shall permit Retailer from time to time to discuss the Program
with Bank and its officers and employees, monitor calls, including collection
and customer service calls (except to the extent prohibited by applicable Law or
otherwise requested by a Cardholder) and examine the books and records of Bank
relating to the Program or have the same examined by Retailer’s attorneys and/or
accountants (it being understood that the books and records referenced in this
sentence shall not include Bank’s internal profit and loss statements unless
Bank has taken the position that the operation of the Program is or may become
an Unsafe and Unsound Banking Practice). In connection therewith, Bank agrees,
subject to applicable Laws, to make all documents and data regarding the Program
(including documents and data needed to verify fees and payments made hereunder
as well as documents and data necessary to determine that the Service Standards
and standards in respect of collections are being met) available to Retailer,
and in connection therewith to permit Retailer to make copies of all such
documents and data. Without limiting the generality of the foregoing, Bank
agrees to provide to Retailer, upon Retailer’s request, (a) documents indicating
the forms of statement messages sent to Cardholders with delinquent Accounts at
each stage of delinquency, (b) copies of collection and customer service scripts
and training manuals provided by Bank to its employees for use in connection
with the Program, and (c) information indicating the circumstances under and
times at which the scripts and manuals described in subsection (b) are used. It
is acknowledged and agreed that (i) any documents or information described in
subsection (b) or (c) of the preceding sentence that are provided to Retailer is
confidential information of Bank subject to the terms of Section 12.7
(Confidentiality) and (ii) none of the documents and information described in
the preceding sentence shall constitute Program Assets. All audits shall be at
Bank’s expense if material discrepancies in amounts paid or charged by Bank or
in services and activities provided by Bank are discovered. Bank acknowledges
that Retailer intends to conduct a formal audit in respect of the Program on an
annual basis.
 
          11.3     Financial Information. Within thirty (30) days after first
publicly available, Bank shall provide Retailer with copies of all publicly
available portions of its quarterly call reports.
 
          11.4     Operating Procedures. Bank shall comply with the Operating
Procedures consistent with its obligations under Article IV hereof.
 
          11.5     Cooperation. Bank shall respond to and cooperate with
Retailer promptly in connection with the resolution of disputes with
Cardholders.
 
          11.6     Communications Concerning Litigations. Promptly after
receipt, Bank shall deliver to Retailer any communications relating to
litigation involving the Program.
 
29
 

--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED
 
Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with “[****]”.  An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission
 
ARTICLE XII
OTHER AGREEMENTS
 
          12.1     Retailer Acquisitions. In the event that Retailer or any of
its Affiliates, directly or indirectly, acquires (i) all or substantially all of
the assets of any other Person engaged in the business of retail sales, (ii)
more than [****] of the outstanding voting securities of such a Person or (iii)
the power to direct or cause the direction of such a Person’s management or
policies, whether through the ownership of securities, control of its board of
directors, contract or otherwise, then (1) Retailer or any of its Affiliates may
determine not to operate a private label credit card program in connection with
such acquired business, (2) if such acquired Person maintains or utilizes a
private label credit card program at the time the acquisition by Retailer is
consummated, Retailer or any of its Affiliates may maintain such program (except
that at the time (if any) that such acquired Person entertains bids in respect
of such program, Bank shall be provided with a right of first refusal with
respect thereto, exercisable on thirty (30) days’ notice to Retailer, and (3) if
such acquired Person does not maintain a credit program but Retailer or its
Affiliates determine to establish such a program, Retailer or such Affiliates
may establish such a program in-house or with a third party (except that Bank
shall have a right of first refusal with respect to a proposed third party
program, exercisable on thirty (30) days notice to Retailer).
 
          12.2     Exclusivity. During the term of this Agreement, Retailer
shall not, directly or indirectly, advertise, promote, sponsor, solicit, permit
solicitation of, or make available to customers of Retailer for Purchases or
otherwise provide at any Store any credit program, credit facility, credit card
program, charge program or debit or secured card program or facility which is
similar in purpose or effect to this Program, other than (i) credit provided in
connection with the Program hereunder, (ii) credit provided by generally
accepted multi-purpose credit or charge cards such as American Express, 
MasterCard, Visa and the Discover card or by any generally accepted
multi-purpose debit or secured cards (provided that none of the cards referred
to in this clause (ii) may be “co-branded,” “sponsored” or “co-sponsored” with
Retailer) and (iii) those authorized pursuant to Section 12.1 (Retailer
Acquisitions).
 
          12.3     Grant of Security Interest; UCC Matters. (a)  The parties
hereto agree that the transactions contemplated herein shall constitute a
program for the extension of consumer credit and service to customers of
Retailer. Notwithstanding the foregoing, in the event that Article 9 of the UCC
applies or may apply to the transactions contemplated hereby, and to otherwise
secure payment of and performance by Retailer of any and all indebtedness,
liabilities or obligations, now existing or hereafter arising whatsoever
pursuant to this Agreement, Retailer hereby grants to Bank a continuing security
interest in and to all of Retailer’s right, title and interest now owned or
existing or hereafter acquired or arising in, to and under the following
property (in each case, existing at any time, past, present or future) together
with the proceeds thereof:  (A) all Accounts, Receivables and Account
Documentation; (B) any deposits, credit balances and reserves on Bank’s books
relative to any Accounts; and (C) all proceeds of the foregoing. All creditors
of Retailer seeking to obtain a security interest in any of the foregoing
collateral shall be required to subordinate their security interests to the
security interest of Bank in the foregoing collateral as a condition precedent
to obtaining any such security interest. Retailer agrees to cooperate fully with
Bank as Bank may reasonably request in order to give effect to the security
interest granted by this Section 12.3, including, without limitation, the filing
of UCC-1 or comparable statements in order to perfect such security interest.
 
30
 

--------------------------------------------------------------------------------


 
                    (b)     Retailer shall give Bank not less than thirty (30)
days’ written notice prior to (i) Retailer transferring its executive offices to
any location other than that set forth in Exhibit 8.1(d) hereto, and
(ii) Retailer changing its corporate name; and, notwithstanding (i) and (ii)
hereof, no such change may be effected before the Retailer shall have furnished
to Bank signed copies of all filings and all actions as Bank may reasonably
determine to be necessary or appropriate to preserve and maintain at all times
the perfection and priority of the Liens granted or purported to be granted to
Bank hereunder with respect to the Accounts and the Receivables.
 
                    (c)     Retailer shall not change its name, identity or
structure in any manner that might make any financing statement filed to
preserve and maintain the perfection and priority of any Liens, if any, granted
or purported to be granted to Bank hereunder seriously misleading within the
meaning of Section 9-402(7) (or comparable provision) of the UCC unless Retailer
shall have given Bank at least thirty (30) days’ prior written notice thereof
and shall have furnished to Bank signed copies of any amendments to such
financing statements and all other filings and all other actions as may be
necessary to preserve and maintain at all times the perfection and priority of
the security interests granted or purported to be granted to Bank hereunder.
 
          12.4     Use of Retailer Marks. (a)  Retailer hereby grants to Bank a
non-exclusive, royalty-free, non-transferable right and license to use the
Retailer Marks in the United States in connection with the creation,
establishment, marketing and administration of, and the provision of services
related to, the Program, all pursuant to, and in accordance with, this
Agreement. Those services shall be the solicitation of Cardholders, acceptance
of Credit Card Applications, issuance and reissuance of Credit Cards, the
provision of accounting services to Cardholders, the provision of billing
statements and other correspondence relating to Accounts to Cardholders, the
extension of credit to Cardholders, and the advertisement or promotion of the
Program. The license hereby granted is solely for the use of Bank and shall not
be sublicensed by Bank.
 
                    (b)     The license granted hereunder shall terminate upon
the later of (i) the termination of this Agreement or (ii) the Final Liquidation
Date, but in no event later than five (5) years after the effective date of
termination of this Agreement.
 
                    (c)     Upon the termination of the license as provided in
subsection (b) above, all rights in the Retailer Marks shall revert to Retailer,
the goodwill connected therewith shall remain the property of Retailer and Bank
shall:  (i) discontinue immediately all use of the Retailer Marks, or any of
them, and any colorable imitation thereof; and (ii) at its option, delete the
Retailer Marks from, destroy or return to Retailer unused all Credit Cards,
Credit Card Applications, Account Documentation, periodic statements, materials,
displays, advertising and sales literature and any other items bearing any of
the Retailer Marks.
 
                    (d)     Bank acknowledges that (1) the Retailer Marks, all
rights therein, and the goodwill associated therewith, are, and shall remain,
the exclusive property of Retailer, (2) it shall take no action which shall
adversely affect Retailer’s exclusive ownership of the Retailer Marks or the
goodwill associated with the Retailer Marks, and (3) any and all goodwill
arising from use of the Retailer Marks by Bank shall inure to the benefit of
Retailer. Nothing herein shall give Bank any proprietary interest in or to the
Retailer Marks, except the right to use the Retailer Marks in accordance with
this Agreement and Bank shall not contest Retailer’s title in and to the
Retailer Marks.
 
31
 

--------------------------------------------------------------------------------


 
                    (e)     Bank shall use the Retailer Marks as set forth in
this Section and shall provide services under the Retailer Marks in accordance
with the standards set forth herein. Bank shall provide Retailer with
representative samples of Credit Cards, card mailing materials, displays,
advertising and sales literature and any other items bearing or intended to bear
any of the Retailer Marks (the “Materials”), which Materials shall be reviewed
and may be approved or disapproved by Retailer in its reasonable discretion.
 
                    (f)     Bank shall not use the Retailer Marks, or any
colorable imitation thereof, other than as provided herein. In addition, Bank
shall not adopt or use as a trademark, service mark, logo or tradename, or claim
any rights in or to, any of the Retailer Marks or other marks confusingly
similar to any of the Retailer Marks.
 
                    (g)     If any of the Retailer Marks is infringed, Retailer
alone has the right, in its sole discretion, to take whatever action it deems
necessary to prevent such infringing use. Bank shall reasonably cooperate with
and assist Retailer in the prosecution of those actions that Retailer
determines, in its sole discretion, are necessary or desirable to prevent the
infringing use of any of the Retailer Marks.
 
          12.5     Power of Attorney. Retailer authorizes and empowers Bank and
grants to Bank a power of attorney to sign and endorse Retailer’s name on all
checks, drafts, money orders or other forms of payment in respect of Accounts
under the Agreement. This limited power of attorney conferred hereby is deemed a
power coupled with an interest and shall be irrevocable prior to the Final
Liquidation Date.
 
          12.6     Force Majeure. Notwithstanding any other provision of this
Agreement, neither party shall be liable in any manner to the other for any
delay, failure in performance, loss or damage due to fire, industry-wide strike,
embargo, explosion, earthquake, flood, war, industry-wide labor disputes, civil
or military authority, acts of God or the public enemy, inability to secure fuel
or acts or omissions of telecommunications carriers (each, a “Force Majeure
Event”), except that (a) the defaulting party shall take all steps to alleviate
the impact of the Force Majeure Event on the non-defaulting party that it is
taking with respect to any other Person with whom it does business, and (b) the
non-defaulting party shall have a right of termination as and to the extent
provided in Section 13.2(h) (Bank Termination Events) or 13.4(j) (Retailer
Termination Events), as the case may be.
 
          12.7     Confidentiality and Security Control. (a) Except as
specifically provided in this Section 12.7 or otherwise herein, neither party
shall disclose any Consumer Personal Information or Confidential Information
(defined below) which it learns as a result of negotiating or implementing this
Agreement. “Confidential Information” shall mean information not of a public
nature concerning the business or properties of the other party including,
without limitation, the terms and conditions of this Agreement, sales volumes,
test results, and results of marketing programs, reports generated by Bank or
Retailer, trade secrets, business and financial information, source codes,
business methods, procedures, know-how and other information of every kind that
relates to the business of either party. However, this Section 12.7 shall not
restrict
 
32
 

--------------------------------------------------------------------------------


 
a party with respect to use or disclosure of Consumer Personal Information or
Confidential Information which such party owns. The parties may also disclose
Consumer Personal Information or Confidential Information to the extent
disclosure is required by Law or any Governmental Authority, or to the extent
disclosure is both permitted by Law or any Governmental Authority and either
necessary for the performance of the disclosing party’s obligation under this
Agreement and/or agreed to in writing by the other party; provided that:  (i)
prior to disclosing any such information to any third party, the party making
the disclosure shall give notice to the other party of the nature of such
disclosure and of the fact that such disclosure will be made; and (ii) prior to
filing a copy of this Agreement with any governmental authority or agency, the
filing party will consult with the other party with respect to such filing and
shall redact such portions of this Agreement which the other party requests be
redacted, unless, in the filing party’s reasonable judgment based on the advice
of its counsel (which advice shall have been discussed with counsel to the other
party), the filing party concludes that such request is inconsistent with the
filing party’s obligations under Applicable Law. Moreover, Retailer may provide
certain Confidential Information which is limited solely to aggregate portfolio
performance statistics to potential purchasers of the Program Assets, provided
such potential purchasers execute confidentiality agreements which provide that
the information will only be used by such Person to make an offer to Retailer,
and provided further that this Section 12.7 shall not restrict the rights of
Retailer or its designee under Section 13.7 hereof. Neither party shall acquire
any property or other right, claim or interest, including any patent right or
copyright interest, in any of the systems, procedures, processes, equipment,
computer programs and/or information of the other by virtue of this Agreement.
Neither party shall use the other party’s name for advertising or promotional
purposes without such other party’s written consent.
 
                    (b)      The obligations of this Section, shall not apply to
any Confidential Information:
 
 
          (i)     which is generally known to the trade or the public at the
time of such disclosure; or
 
 
 
          (ii)    which becomes generally known to the trade or the public
subsequent to the time of such disclosure; provided, however, that such general
knowledge is not the result of a disclosure in violation of this section; or
 
 
 
          (iii)   which is obtained by a party from a source other than the
other party, without breach of this Agreement or any other obligation of
confidentiality or secrecy owed to such other party or any other person or
organization; or
 
 
 
          (iv)   which is independently conceived and developed by the
disclosing party and proven by the disclosing party through tangible evidence
not to have been developed as a result of a disclosure of information to the
disclosing party, or any other person or organization which has entered into a
confidential arrangement with the non-disclosing party.

 
                    (c)     If any disclosure is made pursuant to the provisions
of this section to any Affiliate or third party, the disclosing party shall be
responsible for ensuring that such disclosure complies with Law and that such
Affiliate or third party keeps all such information in confidence and that any
third party executes a confidentiality agreement provided by the non-disclosing
 
33
 

--------------------------------------------------------------------------------


 
party. Each party covenants that at all times it shall have in place procedures
designed to assure that each of its employees who is given access to the other
party’s Consumer Personal Information or Confidential Information shall protect
the privacy of such information. Each party acknowledges that any breach of the
confidentiality provisions of this Agreement by it will result in irreparable
damage to the other arty and therefore in addition to any other remedy that may
be afforded by law any breach or threatened breach of the confidentiality
provisions of this Agreement may be prohibited by restraining order, injunction
or other equitable remedies of any court. The provisions of this Section will
survive termination or expiration of this Agreement.
 
                    (d)     Each party shall establish commercially reasonable
controls to ensure the confidentiality of Consumer Personal Information and
Confidential Information and to ensure that Consumer Personal Information and
Confidential Information is not disclosed contrary to the provisions of this
Agreement, or any applicable privacy, security or other laws, rules and
regulations. Without limiting the foregoing, each party shall implement such
physical and other security measures as are reasonable to (i) ensure the
security and confidentiality of Consumer Personal Information and Confidential
Information, (ii) protect against any threats or hazards to the security and
integrity of Consumer Personal Information and Confidential Information, (iii)
protect against any unauthorized access to or use of Consumer Personal
Information and Confidential Information, and (iv) properly dispose of Consumer
Personal Information as required under Law. Each party shall immediately notify
the other in the event it believes, or has reason to believe, that either a
confidentiality or security breach, or any other unauthorized intrusion, has
occurred with respect to Consumer Personal Information. Such party shall specify
the corrective action taken by it.
 
                    (e)     Any provisions in this Section 12.7 or this
Agreement to the contrary notwithstanding, Bank shall provide Retailer with any
Cardholder information requested by Retailer and agreed to by Bank, such
agreement not to be unreasonably withheld, to the fullest extent consistent with
Law and the Bank Privacy Policy.
 
34
 

--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED
 
Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with “[****]”.  An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission
 
ARTICLE XIII
TERM AND TERMINATION
 
          13.1   Term of Agreement. (a)  Unless otherwise sooner terminated
pursuant to this Article XIII (Term and Termination), this Agreement shall
remain in full force and effect for a period (the “Initial Term”) commencing on
the date hereof through and including February 29, 2012. Thereafter, this
Agreement shall be automatically renewed for successive three (3) year terms
(the term of this Agreement, as so renewed, being referred to herein as the
“Extended Term”) thereafter unless either Retailer, on the one hand, or Bank, on
the other hand, shall have delivered written notice to the other party in
accordance with the provisions of Section 13.1(b) hereof of its election to
terminate this Agreement at the expiration of the Initial Term or the Extended
Term, as the case may be.
 
                    (b)     In order to be effective, any notice of an election
to terminate this Agreement at the expiration of the Initial Term or of an
Extended Term, as the case may be, must be delivered at least one hundred and
eighty (180) Business Days prior to the expiration of the Initial Term or of any
Extended Term, as the case may be.
 
          13.2   Bank Termination Events. The occurrence of any one or more of
the following events (regardless of the reason therefor) shall constitute a
“Bank Termination Event”:
 
                    (a)     Retailer shall fail to pay Bank any undisputed
amount when due and payable (it being understood that any undisputed portion of
any disputed amount shall be paid) or any amount determined to be due and
payable pursuant to Section 6.9(c) (Reconciliation of Disputes), and such
failure to pay shall remain unremedied for a period of thirty (30) days after
delivery of written demand therefor by Bank to Retailer.
 
                    (b)     Any representation or warranty of Retailer contained
in this Agreement shall fail to be true and correct either as of the date hereof
or on the date when made or remade  and such failure shall remain unremedied for
a period of thirty (30) days after delivery of written notice thereof by Bank to
Retailer and have (or with the passage of time, likely will have) a material
adverse effect on Bank.
 
                    (c)     Retailer shall fail to perform any of the covenants
or agreements required to be complied with and performed by Retailer pursuant to
this Agreement and such failure shall remain uncured for sixty (60) days after
delivery of written notice thereof by Bank to Retailer and have (or with the
passage of time, likely will have) a material adverse effect on Bank.
 
                    (d)     An Event of Bankruptcy shall have occurred with
respect to Retailer.
 
                    (e)     One or more defaults shall have occurred under any
agreement, indenture or instrument under which Retailer then has outstanding
Indebtedness in excess of [****], and, in any such case, such default
(i) continues beyond any period of grace provided with respect thereto, (ii) has
not been waived, and (iii) results in such Indebtedness becoming due prior to
its stated maturity.
 
35
 

--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED
 
Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with “[****]”.  An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission
 
                    (f)     A judgment shall have been entered against Retailer
by a Governmental Authority, which judgment creates a liability of [****] or
more in excess of insured amounts and has not been stayed (by appeal or
otherwise), vacated, discharged, or otherwise satisfied within sixty (60) days
of the entry of such judgment.
 
                    (g)     Retailer shall implement or participate in, directly
or indirectly, any Non-Permitted Credit Program and fail to cease such
participation for sixty (60) days after delivery of written notice thereof by
Bank to Retailer.
 
                    (h)     A Force Majeure Event shall have occurred and be
continuing for a period of more than one hundred and eighty (180) days and such
Force Majeure Event has had or likely shall have a material adverse effect on
Bank, Cardholders and/or the Program.
 
          13.3   Bank’s Rights Following a Bank Termination Event. Subject to
Section 13.9 (Alternative to Termination), if any Bank Termination Event shall
have occurred and, in the case of Bank Termination Events described in Section
13.2(e) or (f) (Bank Termination Events), shall be continuing, Bank, in its sole
discretion, may (i) terminate this Agreement by delivering written notice to
Retailer setting forth the basis for termination and the effective date of
termination and/or (ii) exercise any other rights or remedies available to it at
Law or in equity, subject to the terms of this Agreement.
 
          13.4   Retailer Termination Events. The occurrence of any one or more
of the following events (regardless of the reason therefor) shall constitute a
“Retailer Termination Event”:
 
                    (a)     Bank shall fail to pay to Retailer any undisputed
amount when due and payable (it being understood that any undisputed portion of
any disputed amount shall be paid) or any amount determined to be due and
payable pursuant to Section 6.9(c) (Reconciliation of Disputes), and such
failure to pay shall remain unremedied for a period of three (3) days after
delivery of written demand therefor by Retailer to Bank.
 
                    (b)     Any representation or warranty of Bank contained in
this Agreement shall fail to be true and correct either as of the date hereof or
on the date when made or remade and have (or with the passage of time, likely
will have) a material adverse effect on Retailer, Cardholders or the Program.
 
                    (c)     Bank shall fail to perform any of the covenants or
agreements required to be complied with and performed by Bank pursuant to this
Agreement and such failure shall not have been cured within sixty (60) days
after delivery of written notice thereof by Retailer to Bank and have (or with
the passage of time, likely will have) a material adverse effect on Retailer,
Cardholders or the Program.
 
                    (d)     An Event of Bankruptcy shall have occurred with
respect to Bank.
 
36
 

--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED
 
Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with “[****]”.  An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission
 
                    (e)     One or more defaults shall have occurred under any
agreement, indenture or instrument under which Bank then has outstanding
Indebtedness in excess of [****], and, in any such case, such default
(i) continues beyond any period of grace provided with respect thereto, (ii) has
not been waived and (iii) results in such Indebtedness becoming due prior to its
stated maturity.
 
                    (f)     A judgment shall have been entered against Bank by a
Governmental Authority which judgment creates a liability of [****] or more in
excess of insured amounts and has not been stayed (by appeal or otherwise),
vacated, discharged, or otherwise satisfied within sixty (60) days of the entry
of such judgment.
 
                    (g)     Bank, without Retailer’s prior written approval,
shall make a change to Consumer Charges, Other Consumer Terms and Criteria or
the Operating Procedures necessary to comply with Law that applies only to banks
located in the State of Ohio and such change has or likely will have a material
adverse effect on Retailer, Cardholders and/or the Program, unless Bank shall
have demonstrated that it can remedy such effect within twelve (12) months and
at all times has taken all available steps to do so.
 
                    (h)     The Approval Rate shall be less than [****] or such
other New Approval Rate Percentage determined  in accordance with Exhibit 4.11
for any period of [****], unless such failure is caused by either [****];
provided that Retailer shall have given Bank thirty (30) days’ prior written
notice that it was considering termination of this Agreement for such reason.
 
                    (i)     A Force Majeure Event shall have occurred and be
continuing for a period of more than one hundred and eighty (180) days (seven
(7) days in the cases of payments by Bank to Retailer pursuant to this
Agreement, and fifteen (15) days in cases of credit authorizations and
processing of new Accounts by Bank), and such Force Majeure Event has had or
likely shall have a material adverse effect on Retailer, Cardholders and/or the
Program.
 
          13.5   Retailer’s Rights Following a Retailer Termination Event. If
any Retailer Termination Event shall have occurred, Retailer, in its sole
discretion, may (i) terminate this Agreement by delivering written notice to
Bank setting forth the basis for termination and the effective date of
termination and/or (ii) exercise any other rights or remedies available to it at
Law or in equity, subject to the terms of this Agreement.
 
37
 

--------------------------------------------------------------------------------


 
          13.6   Additional Obligations of Bank Upon Termination. Upon the
earlier of (a) one year prior to any potential expiration of this Agreement or
(b) delivery or receipt of any notice of termination, Bank shall advise Retailer
of policies and practices employed in connection with the Program, including,
without limitation, Bank’s collection and scoring and credit management
practices, during the preceding six month period. Until and unless Retailer
notifies Bank that it or its designee will not purchase the Program Assets, Bank
shall make no changes to such policies and practices, other than changes
required by Law, without the written consent of Retailer.
 
          13.7   Purchase Following Termination. (a)  In the event that this
Agreement expires by its terms or is terminated earlier for any reason, Retailer
or a designee shall have the right, exercisable by delivery of written notice to
Bank, to purchase all of the Accounts and Receivables (including those Accounts
and Receivables that have been written off by Bank and inactive accounts) owned
by Bank as of such purchase date, the Credit Cards, the Cardholder List
(including information contained in the monthly master file in Exhibit 3.5), all
records and other data obtained in connection with the operation of the Program
(including any lists other than the Cardholder List containing information
relating to Cardholders or Applicants for Accounts obtained in connection
herewith that Bank may transfer without violating applicable Law), all credit
scores and methodologies and algorithms needed to implement such scores obtained
by Bank from Citibank or provided to Bank by Retailer, including any
modifications made thereto by Bank (unless Bank is contractually prohibited from
transferring such modifications) and, if Bank independently developed or
purchased credit scores and the methodologies and algorithms needed to implement
such scores specifically for the Program, those independently developed or
purchased scores, methodologies and algorithms (unless Bank is contractually
prohibited from transferring such scores, methodologies and algorithms (it being
understood that Bank shall use commercially reasonable efforts to avoid such
contractual prohibitions)) (all of the foregoing items being collectively
referred to herein as the “Program Assets”), all for a purchase price as
determined in accordance with Section 13.7(c). In connection with such purchase,
Bank agrees that (i) it shall make to Retailer or its designee representations
and warranties in respect of the Program Assets comparable to those made by
Retailer or Citibank in respect of the Transferred Assets and (ii) unless
required by Law, it will not require Retailer or its designee to reissue Credit
Cards provided Cardholders are sent decals for application to their Credit Cards
indicating the change of ownership of their Credit Cards. Upon such purchase,
Bank no longer shall use any Program Assets in any manner. In order to be
effective, any notice of an election to purchase pursuant to this Section
13.7(a) must be irrevocable and delivered by Retailer to Bank (i) in the event
this Agreement is terminated by Retailer other than as a result of a Retailer
Termination Event, within ninety (90) Business Days after delivery of Retailer’s
written notice of termination, (ii) in the event this Agreement is terminated by
Bank as a result of a Bank Termination Event, within sixty (60) Business Days
after delivery of Bank’s written notice of termination and (iii) in the event
this Agreement otherwise terminates, within one hundred seventy (170) Business
Days after notice of termination is given.
 
38
 

--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED
 
Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with “[****]”.  An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission
 
                    (b)     If this Agreement terminates or expires and Retailer
has not exercised its rights under subsection (a) above, Retailer promptly shall
notify Bank of any determination to commence itself or through another issuer a
proprietary credit card program within two (2) years after expiration or
termination of this Agreement. If Retailer provides such a notice, Bank shall
have the right to require Retailer to purchase all of the Program Assets for a
purchase price as determined in accordance with Section 13.7(c). Bank may
exercise this right by delivering written notice to Retailer of Bank’s election
to require Retailer to purchase the Program Assets (a “Put Notice”) within a
period of three (3) months from the date of termination if such Program
commences on termination or, if Bank receives notice of commencement of such a
program after termination, for a period of three (3) months following the date
upon which notice was received. If Bank delivers a Put Notice to Retailer
pursuant to this Section 13.7(b), Retailer shall be obligated to close the
purchase of the Program Assets not later than one hundred eighty (180) days
after the effective date of termination of this Agreement or ninety (90) days
after receiving a Put Notice, whichever comes later.
 
                    (c)     The purchase price to be paid by Retailer for the
Program Assets purchased by it pursuant to Section 13.7(a) or 13.7(b) shall be
equal to the sum of (i) [****] plus (ii) if the Program Assets include credit
scores and methodologies and algorithms needed to implement such scores
independently developed or purchased by Bank specifically for the Program, an
amount not to exceed [****]. The foregoing notwithstanding, Retailer may
determine to exclude any or all scorecards developed or purchased by Bank from
the Program Assets and no payment shall be owed in respect of scorecards so
excluded.
 
                    (d)     Bank shall cooperate in good faith with Retailer
and/or its designee in transferring the Program Assets and the operation of the
Program Assets and shall make available to Retailer and/or its designee in
advance the master file tape and other records necessary to assist the Retailer
and/or its designee in analyzing such Receivables and in establishing its own
records for operations. On the purchase date, Bank will deliver one or more
computer tapes containing all of the information normally maintained by Bank
with respect to the Program Assets for purposes of billing, credit review,
dunning and collection, and a description of the format in which such
information is recorded on tape, and all of the written records and documents
maintained by Bank with respect to the foregoing. Bank shall provide such
additional cooperation and information as the purchaser shall reasonably request
provided that Bank shall not be required to incur expense to do so. Without
limitation to the foregoing, Bank shall use good faith efforts to assist any
successor provider to any to analyze pertinent account information and portfolio
assistance and documentation that Bank has required or requested of Citibank and
Retailer in connection with the conversion hereunder.
 
39
 

--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED
 
Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with “[****]”.  An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission
 
          13.8   Failure of Retailer to Purchase Accounts Following Termination.
(a)  Upon any termination of this Agreement, if Retailer does not elect to
purchase the Program Assets pursuant to Section 13.7(a) (Purchase Following
Termination) and Bank does not deliver the Retailer Put Option, Bank shall have
the right, in addition to and retaining all other rights it may have under the
terms of this Agreement or applicable Law, to liquidate the Accounts and
Receivables (using the Cardholder List to do so) in any such lawful manner which
may be expeditious or economically advantageous to Bank including, without
limitation, the issuance of replacement or substitute credit cards and the sale
of such Accounts and Receivables to any Person not a party to this Agreement,
provided that in no event shall any replacement or substitute card, whether
issued by Bank or a purchaser of the Accounts bear on its face a trademark,
service mark or name of a retail competitor of Retailer and provided further
that Bank shall continue to hold (and ensure that any purchaser of Accounts
holds) confidential all Confidential Information of Retailer. The foregoing and
any other provision to the contrary contained herein notwithstanding, if
Retailer does not purchase the Program Assets, Bank may use the Cardholder List
(or any other lists of information relating to Cardholders) only to liquidate
Accounts and Retailer shall retain the exclusive right (without any fee being
payable to Bank and with all revenue and income derived therefrom belonging to
Retailer) to use (or sublicense or assign the right to use) the Cardholder List
for all purposes, including for advertisement, solicitations or other marketing
efforts, regardless of the manner or media through which the marketing effort is
made, regardless of whether the product or service was previously marketed by
Retailer.
 
                    (b)     If Retailer does not elect to purchase the Program
Assets pursuant to Section 13.7(a) (Purchase Following Termination) and Bank
does not deliver to Retailer a Put Notice, Retailer shall pay to Bank in
connection with Bank’s liquidation of the Accounts and Receivables an amount to
be determined as follows. Upon liquidation of the Accounts, Bank shall determine
the “Monthly Net Revenue” for the Program. The “Monthly Net Revenue” shall be
equal to (i) the sum of the Monthly Program Revenues for each month during the
liquidation period, minus (ii) the sum of the Monthly Program Costs for each
month during the liquidation period. The Monthly Net Revenue Requirement shall
be an amount equal to [****]. If the cumulative average Monthly Net Revenue
after the date of termination of this Agreement is less than the Monthly Net
Revenue Requirement after the date of termination of this Agreement, Bank shall
invoice Retailer for the difference, less any amounts previously paid by
Retailer to Bank in accordance with this sentence, and Retailer shall pay such
amount within fifteen (15) days from receipt of such invoice.
 
          13.9   Alternative to Termination. Bank shall not exercise its right
to terminate this Agreement pursuant to Section 13.3 (Bank’s Rights Following A
Bank Termination Event) so long as (i) no Bank Termination Event has occurred
and is continuing except one or more of those described in this section,
(ii) Retailer shall within two (2) Business Days after receiving notice of
termination pursuant to Section 13.2(b) or (c) (Bank Termination Events)
establish and thereafter maintain the Collateral Account pursuant to Section
13.10(a) (Collateral Account) or the Letter of Credit pursuant to Section 13.11
(Letter of Credit) and the aggregate amount of such Collateral Account and the
undrawn amount of such Letter of Credit (collectively, the “Collateral Amount”)
shall equal or exceed the sum of all amounts required by this section, and
 
40
 

--------------------------------------------------------------------------------


 
(iii) Retailer is diligently taking all action necessary to correct such event
promptly (whether or not such failure can be corrected in a reasonable time).
The Collateral Amount shall be the amount of damages which Bank would suffer if
this Agreement were terminated immediately.
 
          13.10    Collateral Account. (a)  For the purposes of complying with
Section 13.9 (Alternative to Termination), Retailer may open and maintain, with
a bank, the deposits of which are F.D.I.C.-insured, a collateral account pledged
to Bank (the “Collateral Account”) to secure payment by Retailer of all of its
obligations then or thereafter existing under this Agreement. Retailer shall be
entitled to the interest that accrues and is earned on the Collateral Account
and Bank shall authorize Retailer to withdraw such amount on the last Business
Day of each month.
 
                      (b)     Upon the payment in full of Retailer’s obligations
hereunder, Bank shall pay to Retailer such of the collateral as shall not have
been applied pursuant to the terms hereof. To the extent that the amount of the
Collateral Account exceeds the amount required by Section 13.9 (Alternative to
Termination) Bank shall return the excess to Retailer or if no Retailer
Termination Event is continuing and the Agreement has not otherwise terminated,
Bank shall return the full amount of the Collateral Account to Retailer.
 
          13.11   Letter of Credit. In lieu of any amount required to be paid
into or maintained in the Collateral Account, Retailer may deliver to Bank a
Letter of Credit in favor of Bank issued by a bank organized in the United
States or another financial institution, whose debt obligations are rated at
least comparable to Bank and which is otherwise acceptable to Bank, payable (i)
from time to time upon certification by Bank that obligations in excess of the
funds in the Collateral Account are due and payable and unpaid by Retailer after
demand and that the funds drawn shall be applied to such obligations, and (ii)
up to the full amount upon certification by Bank, within the 60 day period prior
to the expiry date of the Letter of Credit, that the funds in the Collateral
Account are less than Bank’s good faith estimate of the obligations expected
thereafter to accrue and become due, and that the funds drawn shall be added to
the Collateral Account and held and applied in accordance with the terms of this
Agreement. The undrawn amount of such Letter of Credit shall be added to the
amount of the Collateral Account in determining whether additional payments into
or refunds from the Collateral Account are required under Section 13.9
(Alternative to Termination).
 
ARTICLE XIV
INDEMNIFICATION
 
          14.1   Indemnification by Retailer. Retailer shall indemnify and hold
Bank, each of its Affiliates, and all officers, directors, employees and other
agents of Bank and/or its Affiliates, harmless from and against any actions,
suits, losses, liabilities, settlements, costs and expenses, including any
reasonable attorneys’ fees (collectively, “Damages”), relating to, arising out
of, or in connection with:
 
 
          (i)     the failure of any representation or warranty of Retailer
hereunder to be true and correct when made or remade;
 
 
 
          (ii)    the breach by Retailer of any of its covenants or agreements
hereunder;

 
41
 

--------------------------------------------------------------------------------


 
 
          (iii)   the failure of Retailer, or any of its employees, agents or
designees (including those working at Retailer’s fulfillment center), to comply
with the Operating Procedures or other policies and procedures established
hereunder applicable to its, or any of their, conduct;
 
 
 
          (iv)   any misrepresentation by Retailer or any of its employees,
agents or designees relating to credit terms;
 
 
 
          (v)    any and all advertising conducted by or on behalf of Retailer,
other than credit marketing materials approved by Bank; and
 
 
 
          (vi)   any Goods or Services (excluding Account Enhancement Services),
including, without limitation, any product liability claims with respect
thereto.

 
          14.2   Indemnification by Bank. Bank shall indemnify and hold the
Retailer and each of its Affiliates, and all officers, directors, employees and
other agents of the Retailer and/or its Affiliates, harmless from and against
any Damages relating to, arising out of, or in connection with:
 
 
          (i)     the failure of any representation or warranty of Bank
hereunder to be true and correct when made or remade;
 
 
 
          (ii)    the breach by Bank of any of its covenants or agreements
hereunder;
 
 
 
          (iii)   the failure of Bank, or any of its employees, agents or
designees, to comply with the Operating Procedures, the Service Standards or
other policies and procedures established hereunder applicable to its conduct;
 
 
 
          (iv)   any misrepresentation by Bank or any of its employees, agents
or designees relating to credit terms;
 
 
 
          (v)    credit marketing materials approved by Bank;
 
 
 
          (vi)   Account Enhancement Services, including, without limitation,
any product liability claims with respect thereto; and
 
 
 
          (vii)  the rejection for credit of any Applicant by Bank under the
Program except to the extent it results from any action or omission of Retailer.

 
          14.3   Effect of Knowledge or Materiality. For purposes of
indemnification under Sections 14.1 and 14.2 hereof, a breach or inaccuracy of a
representation, warranty, covenant or agreement contained in this Agreement
shall be deemed to occur or exist if such representation, warranty, covenant or
agreement would have been so breached or inaccurate if it had not contained
(i) any limitation or qualification as to materiality or material and adverse
effect, or any limitation or qualification as to a party’s knowledge.
 
42
 

--------------------------------------------------------------------------------


 
          14.4    Notice. Each party shall promptly notify the other party of
any claim, demand, suit or threat of suit of which that party becomes aware
(except with respect to a threat of suit either party might institute against
the other) which may give rise to a right of indemnification pursuant to this
Agreement. The indemnifying party shall be entitled to participate in the
settlement or defense thereof and, if the indemnifying party elects, to take
over and control the settlement or defense thereof with counsel satisfactory to
the indemnified party. In any case, the indemnifying party and the indemnified
party shall cooperate (at no cost to the indemnified party) in the settlement or
defense or any such claim, demand, suit or proceeding.
 
ARTICLE XV
MISCELLANEOUS
 
          15.1    Assignability. Neither Bank nor Retailer may assign its rights
and obligations under this Agreement without the prior written consent of the
other party, provided that Bank may assign all or part of its rights and
obligations under this Agreement to an Affiliate without such prior written
consent if such Affiliate shall enter into an agreement with Retailer, in form
and substance reasonably satisfactory to Retailer, assuming all of Bank’s
obligations hereunder that shall have been assigned by Bank to such Affiliate.
No assignment by Bank shall release Bank from liability for Damages relating to,
arising out of or in connection with this Agreement, whether incurred prior to
assignment or thereafter.
 
          15.2    Amendment. This Agreement may not be amended except by written
instrument signed by the parties hereto.
 
          15.3    Non-Waiver. No delay by any party hereto in exercising any of
its rights hereunder, or the partial or single exercise of such rights, shall
operate as a waiver of that or any other right. The exercise of one or more of
any party’s rights hereunder shall not be a waiver of, nor preclude the exercise
of, any rights or remedies available to such party under this Agreement or in
Law or equity.
 
          15.4    Severability. If any provision of this Agreement is held to be
invalid, void or unenforceable, all other provisions shall remain valid and be
enforced and construed as if such invalid provision were never a part of this
Agreement.
 
          15.5    Governing Law. This Agreement shall be governed by and
construed in accordance with the Laws of the State of Ohio without regard to
internal principles of conflict of Laws.
 
          15.6    Captions. Captions of the Sections of this Agreement are for
convenient reference only and are not intended as a summary of such Sections and
do not affect, limit, modify or construe the contents thereof.
 
          15.7    Further Assurances. Each party hereto agrees to execute all
such further documents and instruments and to do all such further things as the
other party may reasonably request in order to give effect and to consummate the
transactions contemplated hereby.
 
43
 

--------------------------------------------------------------------------------


 
          15.8    Entire Agreement. This Agreement is the entire agreement of
the parties with respect to the subject matter hereof and, as of the Effective
Date, supersedes all other prior understandings and agreements whether written
or oral. The foregoing notwithstanding, all rights, obligations and liabilities
arising under the Prior Agreement prior to the Effective Date shall survive the
execution of this Agreement and be governed by the Prior Agreement.
 
          15.9    Notices. All notices, demands and other communications
hereunder shall be in writing and shall be sent by hand, by first class mail
(return receipt requested), facsimile (with verbal confirmation of receipt) or
by nationally recognized overnight courier service addressed to the party to
whom such notice or other communication is to be given or made at such party’s
address as set forth below, and shall be deemed given when received as follows:
 
 
if to Retailer:
United Retail Group, Inc.
 
 
365 West Passaic Street
 
 
Rochelle Park, NJ  07662
 
 
Attention:  Chief Financial Officer
 
 
Fax: (201) 909-2122
 
 
 
 
with a copy to:
United Retail Group, Inc.
 
 
365 West Passaic Street
 
 
Rochelle Park, NJ  07662
 
 
Attention:  General Counsel
 
 
Fax: (201) 909-2103
 
 
 
 
if to Bank:
World Financial Network National Bank
 
 
800 Tech Center Drive
 
 
Gahanna, OH  43230-6605
 
 
Attention:  Daniel T. Groomes,
 
 
President
 
 
Fax:  (614) 729-4899
 
 
 
 
with a copy to:
World Financial Network National Bank
 
 
800 Tech Center Drive
 
 
Gahanna, OH  43230-6605
 
 
Attention:  Karen Morauski,
 
 
Assistant General Counsel
 
 
Fax:  (614) 944-5801

 
provided, however, that if either of the above parties shall have designated a
different address by notice to the other, notice shall be sent to the last
address so designated.
 
          15.10     Binding Effect. This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective legal
representatives, successors and permitted assigns.
 
44
 

--------------------------------------------------------------------------------


 
          15.11     Independent Contractor. Nothing contained in this Agreement
shall be construed to constitute Bank and Retailer as partners, joint venturers,
principal and agent, or employer and employee. Bank shall act hereunder solely
as an independent contractor and shall exercise exclusive control over any and
all persons hired by it.
 
          15.12     Press Releases. Except as may be required by Law or a court
or regulatory authority or any stock exchange, neither Bank nor Retailer, nor
their respective parent, subsidiary or affiliated companies, shall issue a press
release or make any public announcement relating to the Program without the
prior consent of all parties hereto, which consent shall not unreasonably be
withheld or delayed.
 
          15.13     Jurisdiction. Any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement or the transactions contemplated thereby may be brought
against any of the parties in the United States District Court for the Southern
District of Ohio or any state court sitting in the City of Columbus, Ohio, and
each of the parties hereby consents to the jurisdiction of such court (and of
the appropriate appellate courts) in any such suit, action or proceeding and
waives any objection to venue laid therein. Process in any such suit, action or
proceeding may be served on any party anywhere in the world. Without limiting
the foregoing, the parties agree that service of process upon such party at the
address referred to in Section 15.9 (Notices), together with written notice of
such service to such party, shall be deemed effective service of process upon
such party.
 
          15.14     Counterparts. This Agreement may be executed in any number
of multiple counterparts, all of which shall constitute but one and the same
original.
 
          15.15     Agreement Executed by Facsimile. This Agreement may be
executed by facsimile originals and each copy of this Agreement bearing the
facsimile transmitted signature of the authorized representatives of each party
shall be deemed to be an original. Notwithstanding the validity of the facsimile
originals, it is intended that two copies of the Agreement shall be manually
executed by each party and delivered to the other party hereunder.
 
          15.16     Waiver of Jury Trial. EACH OF THE PARTIES HERETO KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY EXHIBIT OR SCHEDULE HERETO, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING OR STATEMENTS (WHETHER VERBAL OR WRITTEN) MADE BY THE PARTIES.
 
          15.17     Survival. No termination (regardless of cause or procedure)
of this Agreement shall in any way affect or impair the powers, obligations,
duties, rights, indemnities, liabilities, undertakings, covenants, warranties
and/or representations of the parties with respect to times and/or events
occurring prior to such termination, including the obligation to make payments
in respect of obligations (including indemnification obligations) arising prior
to the termination date. No powers, obligations, duties, rights, indemnities,
liabilities, undertakings, covenants, warranties and/or representations of the
parties with respect to times and/or events occurring after termination shall
survive termination except 6.2 (Postage), 6.3(c) (Reconciliation of Disputes),
12.4 (Use of Retailer Marks), 12.7 (Confidentiality and Security Control), 13.3
(Bank’s Rights Following a Bank Termination Event), 13.5 (Retailer’s Rights
Following a
 
45
 

--------------------------------------------------------------------------------


 
Retailer Termination Event), 13.7 (Purchase Following Termination), 13.8
(Failure of Retailer to Purchase Accounts Following Termination), 15.4
(Severability), 15.5 (Governing Law), 15.6 (Captions), 15.8 (Entire Agreement),
15.9 (Notices), 15.10 (Binding Effect), 15.12 (Press Releases), 15.13
(Jurisdiction), 15.14 (Counterparts), 15.15 (Agreement Executed by Facsimile),
15.16 (Waiver of Jury Trial), 15.17 (Survival), Article 7 (Chargebacks) and
Article 14 (Indemnification).
 
                    IN WITNESS WHEREOF, Bank and Retailer have caused this
Agreement to be executed by their respective officers thereunto duly authorized
as the date first above written.
 
 
WORLD FINANCIAL NETWORK NATIONAL BANK
 
 
 
 
By:
/s/ DANIEL T. GROOMES
 
 

--------------------------------------------------------------------------------

 
Name:
Daniel T. Groomes
 
Title:
President
 
 
 
 
UNITED RETAIL GROUP, INC.
 
 
 
By:
/s/ GEORGE R. REMETA
 
 

--------------------------------------------------------------------------------

 
Name:
George R. Remeta
 
Title:
Vice Chairman
 
 
 
 
UNITED RETAIL INCORPORATED
 
 
 
By:
/s/ JON GROSSMAN
 
 

--------------------------------------------------------------------------------

 
Name:
Jon Grossman
 
Title:
Vice President – Finance

 
46
 

--------------------------------------------------------------------------------


 
Exhibit A
Retailer Marks
 
THE AVENUE
 
AVENUE PLUS
 
SIZES UNLIMITED
 
SIXTEEN PLUS
 
SIZES WOMAN
 
SMART SIZE
 
SIZES GOLD
 
CLOUDWALKERS
 
AVENUE
 
AVENUE DIRECT
 
1
 

--------------------------------------------------------------------------------


 
Exhibit B
Bank Privacy Policy
 
WORLD FINANCIAL NETWORK NATIONAL BANK
 
CUSTOMER PRIVACY STATEMENT
 
*******************
 
At World Financial Network National Bank (referred to as “we” or “us”) we are
committed to providing you the finest products along with the highest level of
service. To accomplish this, we gather, use and share certain personal
information. This Customer Privacy Statement describes what information we
gather, with whom we share it, and how you may direct us not to share certain
information with certain parties.
 
1.     Our Personal Information Collection Practices.
 
We collect non-public personal information about you from the following sources:
 
•
Information we receive from you from various sources, including credit
applications, registration or other forms or from the Internet, such as address,
telephone number, e-mail address, social security number, and date of birth;
 
 
•
Information about your transactions with us, our affiliates, retailers, or
others, such as account balance, payment history, and credit card usage;
 
 
•
Information we receive from consumer reporting agencies (also known as credit
bureaus), such as your credit score and credit history; and
 
 
•
Information we receive from our affiliates and from third parties, such as
household demographics.

 
2.     Our Personal Information Disclosure Practices.
 
We may disclose all of the non-public personal information that we collect, as
described in paragraph 1 above. We may disclose such information whether or not
you are a current customer or former customer.
 
We may disclose such non-public personal information about you to our affiliates
and to the following types of third parties:
 
1
 

--------------------------------------------------------------------------------


 
•
Financial service providers, such as insurance companies, consumer reporting
agencies (also known as credit bureaus) and others;
 
 
•
Non-financial companies, such as retailers (including the retailer(s) where you
may make purchases using your credit card issued by us), direct marketers,
publishers, and others; and
 
 
•
Others, such as non-profit organizations.

 
We may also disclose non-public personal information about you to nonaffiliated
third parties as permitted by law.
 
3.     Disclosure to Service Providers or Joint Marketers.
 
We may disclose all of the non-public personal information we collect, as
described in paragraph 1 above, to companies that perform marketing or other
services on our behalf or to other financial institutions with whom we have
joint marketing agreements.
 
4.     Opt Out Procedures.
 
If you prefer that we not disclose non-public personal information about you to
nonaffiliated third parties, you may opt out of those disclosures, that is, you
may direct us not to make those disclosures (other than disclosures permitted by
law). If you wish to opt out of disclosures to nonaffiliated third parties
(other than disclosures permitted by law), you may do so by calling us toll-free
at the number listed below for your account:
 
ACCOUNT NAME
TOLL FREE NUMBER
Client Name
X-XXX-XXX-XXXX
TDD/TTY
X-XXX-XXX-XXXX

 
For joint accounts, an opt out made by any one of the joint cardholders will
apply to all of the joint cardholders on the same account.
 
Please allow several weeks for your opt out request to take effect. Your
election to opt-out will remain in effect until revoked by you in writing.
 
Please understand that even if you choose to opt out, we will continue to share
your non-public personal information with third parties as permitted by
applicable law, including sharing your information with the retailer(s) where
you may make purchases using your credit card issued by us.
 
2
 

--------------------------------------------------------------------------------


 
5.     Data Security Procedures.
 
We restrict access to non-public personal information about you to those persons
who need to know that information in connection with providing products or
services to you. We may from time to time provide the retailer(s) where you may
make purchases using your credit card issued by us with access to your
non-public personal information. We maintain physical, electronic, and
procedural safeguards to guard your non-public personal information.
 
6.     Changes to this Statement.
 
We may make changes to this Customer Privacy Statement at any time and will
provide you with any notice of such changes as
required by law. This statement replaces any other statements about our customer
information practices.
 
7.     Compliance with State Laws.
 
We will also comply with more restrictive state laws to the extent that they
apply.
 
3
 

--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED
 
Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with “[****]”.  An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission
 
Exhibit C
Credit Collateral Specifications
 
[****]
 
1
 

--------------------------------------------------------------------------------


 
Exhibit 2.3
Account Terms and Conditions
 
•
Annual Percentage Rate: Variable at the Prime Rate plus 13.49% (minimum 22.8%,
maximum 24.99%), compounded daily, includes fees.
 
 
•
Timing for Assessing Late Fee:  At billing (due date + 5).
 
 
•
Method of Computing the Balance for Purchases:  Average Daily Balance (including
new purchases, finance charges and fees).
 
 
•
Grace Period for finance charges if Account paid in full before the next billing
date: 25 days.
 
 
•
Annual Fee: None.
 
 
•
Minimum Finance Charge: $0.50.
 
 
•
Late Fee:  Tiered Fees Based On Outstanding Balance.
 
 
 
 
$0 - $20
$10 late fee
 
 
 
 
 
 
$21 - $100
$20 late fee
 
 
 
 
 
 
$101 and greater
$25 late fee
 
 
 
 
•
Return Payment Fee:  $25.
 
 
•
Minimum Payment:  Greater of 5.5556% of the balance due or $10.
 
 
•
Pay by Phone Fees:  $7.00

 

--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED
 
Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with “[****]”.  An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission
 
Exhibit 3.4
Account Enhancement Services and Value-Added Programs
 
The parties agree as follows:
 
(a)  [****]
 
(b)  [****]
 
(c)  [****]
 

--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED
 
Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with “[****]”.  An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission
 
Exhibit 3.5
Monthly Master File Information
 
[****]
 

--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED
 
Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with “[****]”.  An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission
 
Exhibit 4.1(b)(1)
Bank Service Standards
 
Service
 
Service Level Standard

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

A.  Voice Authorization
 
 
•    [****]
 
[****] within [****] seconds
•    [****]
 
[****]
 
 
 
 
 
 
B. Customer Service Phone Inquiry
 
 
•    [****]
 
[****] within [****] seconds
•    [****]
 
[****]
 
 
 
 
 
 
C.  Mail Response Time
 
 
•    [****]
 
[****] within [****] days
 
 
[****] within [****] days
 
 
 
•    [****]
 
[****] day
 
 
 
D.  Statement Processing
 
 
•    [****]
 
[****]within
 
 
[****] days or less, except when a postal service holiday falls within such
billing period.
 
 
 
E.  Payment Processing
 
 
•    [****]
 
[****] deposited same day,

 
[****] within [****] days
 
 
 
 
 
 
•    [****]
 
1
     
F.  Plastic Turnaround
 
 
•    [****]
 
[****] within [****] Business Days of embossing tape output, [****] within
[****] Business Days of embossing tape output

 
NOTE:  Service level standard shall be measured using a simple average for each
calendar month.
 

--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED
 
Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with “[****]”.  An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission
 
Exhibit 4.1(b)(2)
Servicing Defect Fees
 
Service Failure
 
Servicing Defect Fee

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

A. Voice Authorization
 
[****]
B. Customer Service Phone Inquiry
 
[****]
C. Mail Response Time
 
[****]
D. Statement Processing
 
[****]
E. Payment Processing
 
[****]
F. Plastic Turnaround
 
[****]

 

--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED
 
Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with “[****]”.  An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission
 
Exhibit 4.7
Monthly Reports
 
[****]
 

--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED
 
Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with “[****]”.  An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission
 
Exhibit 4.11
Approval Rates
 
Within sixty (60) days after the Effective Date, Bank shall produce and deliver
to Retailer a report, reasonably acceptable to Retailer, indicating the
demographic mix of Applicants in respect of Credit Card Applications submitted
to Bank during the twelve months preceding the Effective Date (the “Baseline
Mix”). The report shall be based on credit bureau  scores obtained for
Applicants in such period and indicate, by percentage of total Applicants, other
than Applicants who have filed for bankruptcy, (a) the distribution of
Applicants in the following score groupings: [****], or (b) such other
distribution of Applicants agreed upon by the parties to reflect changes in
credit bureau scoring.
 
After the Effective Date, Bank shall use reasonable efforts to ensure that the
Approval Rate during any calendar year (including, for the avoidance of doubt,
calendar year 2006) [****]
 

--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED
 
Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with “[****]”.  An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission
 
Exhibit 5.2
Pass-Through Expenses
 
[****]
 

--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED
 
Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with “[****]”.  An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission
 
Exhibit 6.1
Program Economics
 
1.           Daily Payment.  [****]
 
2.          Quarterly [****] Payment.  [****]
 
3.          Benefit Sharing Payment.  [****]
 

--------------------------------------------------------------------------------


 
Exhibit 8.1(d)
Legal Name and Executive Office of Retailer
 
Retailer
 
United Retail Group, Inc.
365 West Passaic Street
Rochelle Park, NJ  07662
 
United Retail Incorporated
365 West Passaic Street
Rochelle Park, NJ  07662
 

--------------------------------------------------------------------------------